     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 1 of 99 Page ID #:568



 1   KARREN KENNEY, CA. SBN 174872
     KENNEY LEGAL DEFENSE
 2   2900 BRISTOL STREET, SUITE C204
     COSTA MESA, CA 92626
 3   TELEPHONE: (855) 505-5588
     E-MAIL: KARREN.KENNEY@GMAIL.COM
 4
     Attorney for Defendant Jason Fong
 5

 6                            UNITED STATES DISTRICT COURT
 7                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,              )     Case No.: SACR 20-00146-DOC
                                            )
10               Plaintiff,                 )     MOTION TO RECUSE THE
                                            )     HONORABLE DAVID O. CARTER;
11         vs.                              )     DECLARATION OF COUNSEL
                                            )
12   JASON FONG,                            )
                                            )     DATE: August 23, 2021
13               Defendants.                )     TIME: 1:30pm
                                            )
14                                          )
15

16         Defendant Jason Fong, by and through his attorney of record Karren
17   Kenney, hereby submits this Motion to Recuse the Honorable David O. Carter.
18
     This motion is based upon the attached Points and Authorities, Exhibits,
19
     Declarations, and any other evidence that may be presented at the hearing on this
20
     motion.
21
     DATED: July 25, 2021                          Respectfully submitted,
22

23
                                                   /s/_______________
24                                                 Karren Kenney
                                                   Attorney for Jason Fong
25




                                            -1-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 2 of 99 Page ID #:569



 1       POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
 2
                            RECUSE

 3
        I. INTRODUCTION
 4         Defendant Jason Fong, respectfully moves to disqualify the Honorable David O.
 5
     Carter from presiding over this case (“U.S. v. Fong”). On October 6, 2020, a single count
 6
     Complaint was filed in the United States District Court for the Central District of
 7
     California, Southern Division against Fong for violation of 18 U.S.C. § 2339C (c):
 8
     Concealing the Provision of Material Support and Resources and Funds. The charged
 9
     conduct concerned a fundraising link related to the Foreign Terrorist Organization
10
     (FTO), Hamas, sent by the defendant in a group chat at the request of a government
11
     operative.
12
            By way of background, Fong previously served for the United States Marine
13

14
     Corps. (USMC), which he joined in July of 2014. His Marine Corps. Records noted that

15   he was extremely intelligent, determined, and had an enormous potential for growth as

16   a Marine. (See Government Under Seal Filing in Document No. 58 incorporated herein

17   by reference). Fong was working as an Avionics Maintenance Technician for the

18   Marines up until July of 2020, when he declined to re-enlist for active duty and instead
19   became a Reserve Marine. Fong left the Marine Corps. because he became frustrated
20
     with the people and structure of the military. He often made derogatory comments
21
     about the intelligence of the people in the Marines and the organization as a whole.
22
     December of 2020, Fong was administratively discharged (Other than Honorable) for
23
     misconduct from the USMC, due to the pending charges against him.
24
            The Honorable Judge Carter is a former U.S. Marine who served from 1967-1969.
25
     United States. Congress. Senate. Committee on the Judiciary. Confirmation Hearings


                                                 -2-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 3 of 99 Page ID #:570



 1   on Federal Appointments: Hearings before the Committee on the Judiciary, United
 2   States Senate, One Hundred Fifth Congress, Second Session, on Confirmation of
 3
     Appointments to the Federal Judiciary. U.S. G.P.O., 1998. Judge Carter is a Vietnam
 4
     war veteran who fought in the infamous battle of Khe Sanh. Baroni, Michael L., Judge
 5
     Carter: Fighter on a Hill, OC Bar President’s Page (2017). He was medically discharged
 6
     as a First Lieutenant after being wounded by a grenade blast, shot in the arm, and struck
 7
     by flying shrapnel during battle. Id. He received a Bronze Star medal and two Purple
 8
     Hearts for his service. Judge Carter is a proud veteran and patriot. Id. In a showcase
 9
     piece of Judge Carter, Michael Baroni of the Orange County Bar Association described
10
     Judge Carter’s chamber’s as “a showcase of patriotism, no-nonsense bravery, and daring
11

12   adventures. Military memorabilia abounds….” Id.

13          Movant applauds and thanks Judge Carter for his honorable service. However,

14   under these circumstances, 28 U.S.C. § 455(a) requires Judge Carter’s recusal from this

15   case. This motion is based on statements by Judge Carter made during the April 2, 2021

16   hearing for review of the magistrate court’s order setting bond conditions, and the
17
     apparent bias towards Mr. Fong given the defendant’s alleged conduct. This coupled
18
     with Judge Carter’s military history, an observer could reasonably question Judge
19
     Carter’s impartiality in presiding over this case. See U.S. v. Nelson, 718 F.2d 315, 321
20
     (9th Cir.1983). Due process entitles Jason Fong to a “proceeding in which he may
21
     present his case with assurance” that no member of the court is “predisposed to find
22
     against him.” See Williams v. Pennslyvania, 136 S.Ct. 1899, 1910 (2016); Citing
23
     Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980).
24
     ///
25




                                                  -3-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 4 of 99 Page ID #:571



 1      II. DISQUALIFICATION UNDER SECTION 455:
 2             A. 28 U.S.C. §455(a):
 3
            Section 455(a) states that “Any justice, judge, or magistrate judge of the United
 4
     States shall disqualify himself in any proceeding in which his impartiality may be
 5
     reasonably questioned.” 28 U.S.C. §455(a). The legal standard is an objective one which
 6
     involves determining “whether a reasonable person with knowledge of all the facts
 7
     would conclude that the judge’s impartiality might reasonably be questioned.” Nelson,
 8
     718 F.2d at 321. Judicial rulings alone do not meet the threshold for recusal unless
 9
     they are accompanied by surrounding opinions and comments or “they
10
     evidence such deep-seated favoritism or antagonism as would make a fair
11

12   judgement impossible.” Liteky v. U.S., 510 U.S. 540, 541 (1994) [emphasis added].

13             B. 28 U.S.C. 455(b):

14          Section 28 U.S.C. 455(b) lists five specific circumstances in which recusal is

15   required. One of these circumstances requires a judge to disqualify himself when he has

16   “a personal bias or prejudice concerning a party.” 28 U.S.C. 455(b)(1). A personal bias is
17
     distinguishable from a judicial bias, personal bias must “arise out of the judge’s
18
     background and association and not from the judge’s view of the law.” U.S. v. Story, 716
19
     F.2d 1088, 1090 (6th Cir. 1983). It has been defined as a bias that is “more
20
     particularized” than the normal, general opinions held by society. See Mims v. Shapp,
21
     541 F.2d 415, 417 (3d Cir. 1976). Under Section 455(b) the appearance of partiality
22
     is sufficient to establish grounds for recusal under 455(a) absent actual
23
     bias. See U.S. v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980) [emphasis added].
24
        III. DISCUSSION
25




                                                 -4-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 5 of 99 Page ID #:572



 1      A. Biased Statements Made by Judge Carter Toward Fong
 2         On April 2, 2021 a hearing for the review of the magistrate’s order was held to
 3
     discuss Jason Fong’s eligibility for bail. Throughout the hearing, Judge Carter made
 4
     hostile comments that revealed his personal bias against the defendant and his lack of
 5
     impartiality due to his military background. [See attached Exhibit A – April 2, 2021
 6
     Reporter’s Transcript (RT)].
 7
           During the April 2, 2021 hearing, Judge Carter stated the following:
 8
           “First of all, you should be extremely proud of your service in the United States
 9
           Marine Corps. But, as such, you represent that unique American who may've
10
           entered under patriotic desire on behalf of our country. But any Marine is
11

12         extraordinarily well-trained in combat. If you recall your heritage, it's that you're

13         an infantry person first, no matter what MOS is designated for you. You can be a

14         cook and, unlike any other branch of the service, you're still called upon to defend

15         that perimeter as a rifleman, so there's no specialization. And therefore, you're an

16         excellent marksman. You're trained in bomb techniques. You're trained in
17
           putting together an IED or a bomb. You represent that unique ability, quite
18
           frankly, to turn that corner, and rightfully so, on behalf of the country when it's
19
           called upon, from that of an ordinary system [sic], into a person of extreme
20
           violence. You're to be commended for your service. By the same token, you
21
           represent an extraordinary combination of combat skills that the average
22
           American exercising their First Amendment rights don't have.” (April 2, 2021 RT
23
           62:4-23.)
24
     ///
25




                                                 -5-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 6 of 99 Page ID #:573



 1   Judge Carter continued by stating:
 2          And you planned on leaving the military, which you’re entitled to do --- because
 3
            the U.S. Army are terrorists, and so are the Marines.” (RT 66:13-15.)
 4
            This commentary by Judge Carter directed at Fong was in reference to a
 5
     comment Fong previously made in a group chat (which was produced in discovery and
 6
     provided to Judge Carter in the Government’s filings) that equated the Marines to
 7
     terrorists. These comments by Judge Carter were not due to reading from an exhibit
 8
     presented before the court, but rather from the Judge looking at the defendant during
 9
     the hearing, and mocking the defendant’s opinion as stated in chats contained in the
10
     Government’s discovery. Judge Carter’s attitude towards the defendant belies a hostility
11

12   that a “fair-minded person could not entirely set aside”. U.S. v. Conforte, 624 F.2d 869,

13   881 (9th Cir. 1980). Even if Judge Carter’s comments do not rise to the level of actual

14   bias, appearance of partiality “is as dangerous as the fact of it.” Herrington v. Sonoma

15   Cnty., 834 F.2d 1488, 1502 (9th Cir. 1987).

16          Throughout the remainder of the hearing Judge Carter made statements while
17
     looking directly at Mr. Fong, that clearly establish his military-based bias. As an
18
     example, Judge Carter stated at one point during the hearing:
19
            “On April 1st, 2020, you posted to mujahideen in America, once again, regarding
20
            the making of chemical weapons and improvised explosive devises, and this
21
            included instructions on "how to make mortar scrap mines, nail
22
            grenades" -- Unfortunately, the Court understands that very,
23
            very well. "-- sodium chlorate and sugar or aluminum
24
            explosives" -- Now, this isn't some farfetched recipe. This is
25

            right down the line with military training. This isn't fiction.” (RT 71:13-23.)


                                                   -6-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 7 of 99 Page ID #:574



 1   This was followed by:
 2          “Not in the military, might think this is fiction. But for anybody in the military,
 3
            you’ve got the rare combination of knowledge and capability. (RT 72:6-9.)
 4
     Judge Carter further commented:
 5
            “I was curious because I didn't have a clear picture from the warrant. I had a
 6
            picture and I had a description, but I wanted to verify that not only did you have
 7
            that AR-15, you had it, what I call, “banana clipped.” And in the Marine Corps we
 8
            know what that is: : Two magazines taped back-to-back so, in combat, you can
 9
            shove the first "20 round" in, flip that magazine, flip it upside down, and we're
10
            ready to go with 20 more rounds. Civilian world, they don't have an idea what I'm
11

12          saying, but in the Marine Corps, understand it very well.” (RT 73:25-74:10.)

13          Judge Carter views Fong through a lens of his personal military experience, not

14   an impartial trial judge. This is a biased viewpoint, seeing as the defendant (who is

15   charged with terrorism) and Judge Carter served in the Marine Corps. at very different

16   times in history. Instead of confirming with Fong whether he knew these statements to
17
     be true based on his Marines experience, he instead stated, “I don’t want you to speak to
18
     me.” (RT 66:11-12.). Judge Carter reached conclusions about the dangerousness of the
19
     defendant based on his personal disposition. Personal bias has been defined as arising
20
     out of a “judge’s background and association.” Story, 716 F.2d at 1090. It is clear that
21
     Judge Carter’s Marines background and military ties predispose him to view Fong and
22
     his alleged conduct in a partisan manner.
23
            Finally Judge Carter concluded the hearing by stating directly to Fong:
24

25




                                                 -7-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 8 of 99 Page ID #:575



 1           “I find you an extraordinary risk beyond clear and convincing, in fact, beyond a
 2           reasonable doubt, and that there are no combinations at this time or conditions
 3
             that would reasonably address the danger you present” (RT 75:1-4).
 4
             Judge Carter’s comments towards Fong would sway a reasonable average person
 5
     to question on the basis of appearances, whether the final result in the present action is
 6
     foreordained. He went beyond the culpability level necessary for the hearing before him.
 7
     Judge Carter claimed that Fong was a dangerous risk with the highest legal standard in
 8
     the American judicial system, clearly convicting Fong before he even has a jury trial. It is
 9
     hard to see how Fong could obtain an impartial trial in which the trial judge is
10
     empowered to render evidentiary rulings, after the judge has already convicted him
11

12   “beyond a reasonable doubt” as to his alleged dangerousness. Judge Carter asserted

13   there were no conditions that would address the danger Fong presents. However, the

14   Ninth Circuit recently reversed Judge Carter’s detention order explaining that Judge

15   Carter failed to make clear why specific pretrial conditions were inadequate. (See

16   Exhibit B – Ninth Circuit Order). His lack of an explanation to the Ninth Circuit
17
     further demonstrates the personal military-based bias Judge Carter possesses towards
18
     Fong.
19
             In light of Judge Carter’s background, extrajudicial military knowledge, and
20
     remarks made specifically to Fong during the hearing for the review of the magistrate’s
21
     order setting bond conditions, a reasonable observer would conclude that Judge Carter
22
     is biased towards Fong. He has shown a high degree of antagonism against the
23
     defendant and his alleged crimes that would make a fair judgement clearly impossible.
24
     See Liteky, 510 U.S. at 541. As in In re Marshall, “if the appearance of bias or prejudice
25

     is a close call, recusal is appropriate.” In re Marshall, 403 B.R. 668, 679 (C.D. Cal


                                                  -8-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 9 of 99 Page ID #:576



 1   2009). This is not a close call. Fong is entitled to present his defense with the assurance
 2   that the judicial officer presiding over the matter is not predisposed to find against him.
 3
     See Williams, 136 S.Ct. at 1910.
 4

 5
                                          CONCLUSION
 6
            Based upon the foregoing, Mr. Fong’s due process rights, including the right to a
 7
     fair and impartial judge, would be violated if Judge Carter remains on this case.
 8
     Therefore, Fong respectfully requests Judge Carter be recused from further proceedings
 9
     on this case.
10

11

12   DATED: July 25, 2021                               Respectfully submitted,

13

14

15                                                      ____________________
                                                        Karren Kenney
16                                                      Attorney for Jason Fong
17

18

19

20

21

22

23

24

25




                                                  -9-
     Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 10 of 99 Page ID #:577



 1                              DECLARATION OF COUNSEL
 2

 3   I, Karren Kenney, declare the following:
 4      1. I am the attorney of record for Jason Fong in this matter.

 5      2. Attached hereto as Exhibit A is a true and correct copy of the Reporter’s

 6          Transcript for the April 2, 2021 proceedings referenced in the motion.

 7      3. Attached hereto as Exhibit B is a true and correct copy of the Ninth Circuit Court

 8          of Appeal’s July 21, 2021 Order reversing and remanding Judge Carter and his

 9          detention order.

10   I declare under penalty of perjury, under the laws of the United States that the foregoing

11   is true and correct.

12   DATED: July 25, 2021

13

14   _____________________
     Karren Kenney
15

16

17

18

19

20

21

22

23

24

25




                                                -10-
Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 11 of 99 Page ID #:578




                             EXHIBIT A
Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 12 of 99 Page ID #:579
                8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                      1


 1                      UNITED STATES DISTRICT COURT

 2                     CENTRAL DISTRICT OF CALIFORNIA

 3              HONORABLE DAVID O. CARTER, JUDGE PRESIDING

 4                                - - - - - - -

 5   UNITED STATES OF AMERICA,          )
                                        )     CERTIFIED
 6             Plaintiff,               )
                                        )
 7         vs.                          ) No. 8:20-cr-00146-DOC-1
                                        )     Item Number 1
 8   JASON FONG, also known as          )
     asian_ghazi,                       )
 9                                      )
               Defendant.               )
10   ___________________________________)

11

12

13

14

15                 REPORTER'S TRANSCRIPT OF PROCEEDINGS

16      Government's Request [41] for Review of Magistrate Order

17                           Santa Ana, California

18                           Friday, April 2, 2021

19

20

21

22   Debbie Gale, CSR 9472, RPR, CCRR
     Federal Official Court Reporter
23   United States District Court
     411 West 4th Street, Room 1-053
24   Santa Ana, California 92701
     (714) 558-8141
25


              Certified for Law Office of Edward M. Robinson
                     Debbie Gale, CSR 9472, RPR, CCRR
                      Federal Official Court Reporter
Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 13 of 99 Page ID #:580
                8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                      2


 1   APPEARANCES OF COUNSEL:

 2
     FOR THE UNITED STATES OF AMERICA:
 3
           DEPARTMENT OF JUSTICE
 4         OFFICE OF THE UNITED STATES ATTORNEY
           Terrorism and Export Crimes Section
 5         BY: Mark P. Takla
                Assistant United States Attorney
 6         411 West 4th Street
           8th Floor
 7         Santa Ana, California 92701
           714-338-3591
 8         mark.takla@usdoj.gov

 9
     FOR DEFENDANT JASON FONG, also known as asian_ghazi:
10
           Karren Kenney (retained)
11         KENNEY LEGAL DEFENSE CORPORATION
           5000 Birch Street - West Tower Suite 3000
12         Newport Beach, California 92660
           855-505-5588
13         karren.kenney@gmail.com

14   ALSO PRESENT:

15         Terry Ginsburg, Supervising Probation Officer

16         Nicholas Walker, Probation Officer

17

18

19

20

21

22

23

24

25


              Certified for Law Office of Edward M. Robinson
                     Debbie Gale, CSR 9472, RPR, CCRR
                      Federal Official Court Reporter
Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 14 of 99 Page ID #:581
                8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                       3


 1                                 I N D E X

 2   PROCEEDINGS                                                PAGE

 3   REVIEW OF MAGISTRATE ORDER
     PURSUANT TO GOVERNMENT REQUEST [41]
 4

 5   Appearances                                                   4

 6   Initial Remarks by the Court                                  5

 7   Government's Position                                         5

 8   Defense position                                            19

 9   Court's findings                                            60

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


              Certified for Law Office of Edward M. Robinson
                     Debbie Gale, CSR 9472, RPR, CCRR
                      Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 15 of 99 Page ID #:582
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                               4


         1             SANTA ANA, CALIFORNIA, FRIDAY, APRIL 2, 2021

         2                               Item Number 1

         3                                (11:28 a.m.)

11:34    4               THE COURT:    Call the matter of 20-00146,

         5   United States v. Jason Fong.

11:34    6                                APPEARANCES

11:34    7               THE COURT:    And we'll begin with the government's

         8   appearance.

11:34    9               Mr. Takla.

11:34   10               MR. TAKLA:    Good morning, Your Honor.       Mark Takla

        11   on behalf of the United States.

11:34   12               THE COURT:    Ms. Kenney.

11:34   13               MS. KENNEY:    Good morning, Your Honor.       Karren

        14   Kenney on behalf of Mr. Fong.        He's present in court in

        15   custody.

11:35   16               Also present is my client's --

11:35   17               THE COURT:    Have a seat for just a moment.        That's

        18   an order.    Sit down.    And then move the microphones closer

        19   to you.    And we'll just use it as a state court process

        20   because when you stand -- I appreciate the courtesy, but I'm

        21   going to change my whole courtroom around concerning COVID.

        22   So by staying seated, Debbie can hear you.          You don't have

        23   to go to the lectern, and we can clean the microphone each

        24   time for the next party.

11:35   25               So pretend we're back in state court.         Okay?


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 16 of 99 Page ID #:583
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                               5


11:35    1               MS. KENNEY:    Thank you, Your Honor.

11:35    2               Karren Kenney on behalf of Jason Fong.         He's

         3   present in court in custody.        Also present is my client's

         4   family:    His father, his mother and his sister.

11:35    5               And I do wanna make, uh -- for the record, there

         6   apparently seems to be several agents that are also present

         7   that were involved in this case, that are sitting on -- to

         8   my right.

11:35    9               THE COURT:    All right.

11:35   10               And I've read it before, but we're gathering the

        11   search warrant, once again, as we speak.

11:36   12                      INITIAL REMARKS BY THE COURT

11:36   13               THE COURT:    I've already made a determination that

        14   Mr. Fong does not present a flight risk.          But now we're on

        15   the dangerousness aspect.       So I don't care which counsel

        16   addresses the Court.      We're going to have a number of

        17   rounds, and you can call witnesses, if you'd like to.

11:36   18               MR. TAKLA:    Your Honor, I'll start since it's my

        19   motion.

11:36   20               THE COURT:    Please.

11:36   21                          GOVERNMENT'S POSITION

11:36   22               MR. TAKLA:    Your Honor, the government strongly

        23   believes that the defendant is a danger to the community.

        24   He's exhibited all the warning signs of violence.

11:36   25               On February 13, before COVID even --


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 17 of 99 Page ID #:584
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              6


11:36    1               THE COURT:    Now, I'm going to slow you way down

         2   Okay?

11:36    3               All right.    Thank you.    February 13th.

11:36    4               MR. TAKLA:    Before -- before COVID started, he

         5   stated:

11:36    6                 "I have the money saved for equipment

         7               because I planned on dying here

         8               violently."

11:36    9               THE COURT:    Now, I want you to get that document

        10   that you -- because we've got a myriad of documents now.

11:36   11               Show that to me.

11:36   12               MR. TAKLA:    Your Honor, that's in the search

        13   warrant affidavit, which is Exhibit A.

11:36   14               THE COURT:    Okay.   Now, just a moment.

11:36   15               We're going to pull that up, Kelly.         And while

        16   we're doing that, I've looked at it before, and read it off

        17   the record.     Now I'm going to get a paper copy and you're

        18   going to show me the page in just a moment.

11:37   19               THE CLERK:    It's 65 pages.

11:37   20               THE COURT:    It can be 5,000 pages.

11:37   21               THE CLERK:    Just give me a minute.

11:37   22               THE COURT:    Kelly, give me the first portion as it

        23   comes off the press.

11:38   24         (Documents provided to the Court.)

11:39   25               THE COURT:    Thank you, Kelly.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 18 of 99 Page ID #:585
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              7


11:39    1               I want to ask, Mr. Walker, if he's submitted any

         2   additional paperwork.

11:39    3               P.O. WALKER:     Good morning, Your Honor.      Pretrial

         4   Services has not submitted any additional paperwork.

11:41    5               THE COURT:    Thank you.    All right.

11:53    6               All right.    Counsel, thank you.

11:53    7               I have read this a number of times off of the

         8   site, but I wanted to get a paper copy.          And in particular,

         9   amongst other pages, I finally found what I was looking for.

11:53   10               It's going to be on page 28, and one of the many

        11   statements I'm going to focus on is the February 13, 2020,

        12   Instagram group chat where Fong posted, quote:

11:53   13                 "I have money saved up for equipment I

        14               need because I plan on dying here

        15               violently, initially."

11:54   16               Still not opposed to it.       I still hold to my

        17   finding that he's not a flight risk.         Everything that I've

        18   read in these documents, Counsel, indicated he was staying

        19   in the United States, and whatever activity he was going to

        20   be involved in was in the United States, although there's

        21   indication of training in Syria or going overseas.            I don't

        22   see the further act of completion, like Badawi or Elhuzayel,

        23   going to the airport or purchasing tickets.

11:54   24               I am extraordinarily concerned about the

        25   dangerousness aspect.      So on the defense side, I'm going to


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 19 of 99 Page ID #:586
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              8


         1   have quite a few questions especially in light of the last

         2   question I asked; and that is, at the time of apprehension,

         3   he was found, I believe, with an AR-15 or assault rifle that

         4   was loaded.

11:54    5               All right.    Counsel, please continue on behalf of

         6   the government.

11:54    7               MR. TAKLA:    Thank you, Your Honor.

11:54    8               Additionally, in addition to that statement, he

         9   stated, with respect to the LGBTQ community:          They must be

        10   eradicated.

11:55   11               He also stated he wanted to hunt down a teacher

        12   that he thought was a pedophile.        He stated --

11:55   13               THE COURT:    I want a better record of this.        I

        14   want the page that you're referring to and the warrant or

        15   where I would find that information.

11:55   16               I've read it now three times.

11:55   17               MR. TAKLA:    Yes, Your Honor.

11:55   18               THE COURT:    Doesn't mean I can rapidly find it in

        19   a 60-page warrant.

11:55   20               Slow down.    Go back and give me the page numbers.

11:55   21               MR. TAKLA:    Yes, Your Honor.     And I'munna be re --

        22   relying on, uh, the right-hand, bottom page numbers since

        23   there're --

11:55   24               THE COURT:    Thank you.

11:55   25               MR. TAKLA:    -- multiple page numbers.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 20 of 99 Page ID #:587
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              9


11:55    1               So for those three statements that I just made,

         2   that is on page 28.

11:55    3               THE COURT:    All right.

11:55    4               So would that be subsection (b), that:

11:55    5                 "DT stated that Fong was prepared

         6               document defend him if people started

         7               rioting or the government failed.        And

         8               DT stated that Fong had loaded weapons

         9               next to his bed and had told or

        10               explained to DT that he had them in case

        11               he needed to respond quickly." (As

        12               read.)

11:56   13               MR. TAKLA:    Actually, no, Your Honor.

11:56   14               THE COURT:    Just a moment, Counsel.

11:56   15                 "DT observed several weapons in Fong's

        16               bedroom at his home in Irvine,

        17               California.    DT knew Fong stored his

        18               AR-looking rifle in -- on a mount next

        19               to his bed with a magazine loaded into

        20               the weapon.    Fong stated he had 30-round

        21               magazines for his AR-15 that were

        22               non-California compliant."

11:56   23               So let me go back to my questions now.

11:56   24               I want to hear again a description of what was

        25   found in the bedroom and in what condition and where this


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 21 of 99 Page ID #:588
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             10


         1   was located.

11:56    2               MR. TAKLA:    Yes, Your Honor.

11:56    3               That is on page 35 of the search warrant --

11:56    4               THE COURT:    Okay.   Just --

11:56    5               MR. TAKLA:    -- the search warrant affidavit, using

         6   the bottom --

11:56    7               THE COURT:    Thank you.

12:00    8               MR. TAKLA:    -- right-hand numbers.

11:56    9               THE COURT:    Thank you.

11:56   10               MR. TAKLA:    So in --

11:56   11               THE COURT:    Thank you, Counsel.      That means stop.

        12   I'll tell you when to speak again.

12:00   13               All right.    On page 33 -- I didn't have the

        14   warrant in front me on the last occasion, which is why I

        15   struggled with the exact condition of the bedroom.            And this

        16   was shown to me -- thank you -- on the last occasion.

12:00   17               It states, in Paragraph 29, subsection (a):

12:00   18                 "In Fong's bedroom, law enforcement

        19               found an un-serialized AR-15 assault

        20               rifle, a bolt action rifle with a scope,

        21               two handguns, nine high-capacity handgun

        22               and rifle magazines and several thousand

        23               rounds of ammunition.      The AR-15 type

        24               assault rifle was found on an improvised

        25               rifle rack on the side of [the] bed."


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 22 of 99 Page ID #:589
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             11


         1               (As read.)

12:01    2               Now, just one moment.      There it is.     And it goes

         3   on to state that it was,

12:01    4                 "-- loaded with a round in the chamber

         5               and a high-capacity magazine with a

         6               second high-capacity magazine taped to

         7               it."

12:01    8               Which must've caused extreme concern because of

         9   his willingness or statements to kill a police officer on

        10   the spot, and also the capability of violence because these

        11   weapons are locked and loaded and ready to go.

12:01   12               Now, just a moment.

12:01   13               So what I'm going to assume is this:         In those two

        14   magazines -- were they taped back to back?

12:02   15               On an AR-15 or an old M16.       You can take those

        16   magazines and tape them so it gives 20 plus 20, if you spin

        17   it quickly.

12:02   18               Is that what was occurring here?

12:02   19               MR. TAKLA:    Your Honor --

12:02   20               THE COURT:    What was the capability?       Did he have

        21   40 rounds ready to go, two magazines of approximately 20

        22   each?

12:02   23               MR. TAKLA:    Correct.    And I need to check with --

12:02   24               THE COURT:    Thank you.    The answer's yes.

12:02   25               All right.    Counsel, please continue.       I'll turn


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 23 of 99 Page ID #:590
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             12


         1   it back to you now.

12:02    2               MR. TAKLA:    Thank you, Your Honor.

12:02    3               Again, going back to the defendant's statements --

         4   and this is on page 15 of the search warrant affidavit -- he

         5   stated that dying like a martyr sounded better than an

         6   earthly marriage.

12:02    7               Also, on page 15, he said:

12:02    8                 "I pray to Allah every night that I

         9               can become shaheed instead of die

        10               peacefully."

12:03   11               On page 29, he stated:

12:03   12                 "I am done [sic].      I am only here in

        13               America for the violence right now."

12:03   14               On page 29, he stated:

12:03   15                 "Time to remove our government.        I

        16               would actually wage jihad against the

        17               United States [sic]."      (As read.)

12:03   18               Also on page 29, referring to the company that he

        19   worked for, because he missed prayer:

12:03   20                 "F this place.     I am going to kill

        21               these Fs."    (As read.)

12:03   22               And on page 31, he told a Marine Corps associate

        23   he would not hesitate to shoot a police officer who was just

        24   doing his job.

12:03   25               Now, as the Court is concerned, Your Honor, the


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 24 of 99 Page ID #:591
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             13


         1   government is also concerned that this rhetoric is very,

         2   very scary.     It's particularly scary when it comes from a

         3   U.S. service member who's been trained in combat.

12:03    4               The fact that the defendant had a ghost gun, which

         5   was untraceable, that he built himself, and illegal under

         6   state law is also very concerning.         He had nine

         7   high-capacity magazines, which were also illegal under state

         8   law.

12:04    9               And the removal of the guns from his house and

        10   firearm restrictions are just not enough for this case,

        11   because defendant has demonstrated an ability to be able to

        12   purchase an untraceable ghost gun and make it into a

        13   California illegal assault rifle.

12:04   14               Firearm restrictions only work if there's trust in

        15   the defendant that he's not gonna violate those

        16   restrictions.     And searches all day long are not gonna

        17   protect the public if the defendant chooses to build another

        18   ghost gun that's untraceable and keep it.

12:04   19               Defendant also had a gas mask and body armor in

        20   his bedroom.     The argument that those are souvenirs is

        21   absurd 'cause the Marine Corps doesn't allow service members

        22   to keep body armor and gas masks.

12:05   23               What the government submits is that is in keeping

        24   with his very first statement on February 13th, when he

        25   said:


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 25 of 99 Page ID #:592
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                               14


12:05    1                 "I have money saved for equipment

         2               because I planned on dying here

         3               violently."

12:05    4               That's the type of equipment somebody might want

         5   to get.

12:05    6               Your Honor, there's also some evidence that the

         7   defendant has an inability to cope with negativity.            When he

         8   was restricted from being able to pray, his response was,

         9   "I'm going to kill these Fs."        That's not a normal response.

12:05   10               His Marine Corps associate also said he had anger

        11   issues.    And, Your Honor, there's additional evidence that's

        12   not in the search warrant affidavit that I do wanna proffer

        13   that I think is important on this issue because, in 2017,

        14   defendant's family called the Irvine Police Department

        15   because they were concerned with defendant's activities.

12:06   16               MS. KENNEY:    Your Honor, I'm sorry.       At this

        17   point, I'munna have to at least lodge an objection for

        18   purposes of making a clean record.

12:06   19               This information that's now being proffered by the

        20   government was not provided.        I don't have anything from the

        21   Irvine Police Department in regards to a 2017 call.

12:06   22               THE COURT:    Thank you.

12:06   23               Please continue.

12:06   24               MR. TAKLA:    Thank you, Your Honor.

12:06   25               And that, uh, was disclosed in the discovery.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 26 of 99 Page ID #:593
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             15


12:06    1               But in 2017, defendant's sister called the Irvine

         2   Police Department because he had punched two holes in two

         3   doors at their residence.       Defendant's sister was so

         4   concerned about it that she waited to call the police at a

         5   time when the defendant was not in the residence.

12:06    6               The sister reported that, "When defendant gets

         7   angry, he goes to his room and loads and unloads firearms to

         8   calm down."     His family reported he's got anger management

         9   issues.    And his mother reported that she did not approve of

        10   weapons in the house in 2017.

12:07   11               Now, they declined to press charges and the Irvine

        12   Police Department just reported it and took some pictures.

        13   But what this shows, Your Honor, is that defendant's house

        14   is probably not the best place for him.          His parents don't

        15   have an ability to control him.

12:07   16               There is a real danger here, Your Honor.          From the

        17   defendant's rhetoric, these are all the warning signs.            I

        18   hesitate to say his family's in danger, but there is a

        19   history.    And this household seems to intensify his anger.

12:07   20               I also note, Your Honor, that defendant's fellow

        21   service members could be in danger here too.          He stated that

        22   he believes that the Marines and the Army were terrorists.

        23   And despite the fact that he's no longer in the Marine

        24   Corps, it's not difficult to get on a military base without

        25   a military ID.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 27 of 99 Page ID #:594
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             16


12:08    1               Now, Your Honor, I want to clarify one question

         2   I -- that you had last time for me about his contact with

         3   individuals overseas.      Uh, he did report to other people in

         4   the group chat that he'd been offered a position as a

         5   trainer.

12:08    6               THE COURT:    Trainer.    Right.

12:08    7               MR. TAKLA:    That's on page 20 of the search

         8   warrant affidavit.

12:08    9               Now, ultimately, the FBI did not find any

        10   corroboration of that.       But they did find that the defendant

        11   had deleted some chats and deleted some messaging apps, and

        12   so we think that was correct.        Uh, we just didn't find any

        13   independent evidence of it.

12:08   14               And I haven't even got to the most important

        15   chargeable conduct yet, Your Honor, and that's defendant's

        16   distribution of IED-making instructions to people who he

        17   thought were gonna engage in bad actions.          And this is on

        18   page 25 and 26 of the search warrant affidavit.           I'm gonna

        19   walk through the timeline.

12:09   20               On March 4th, the minor stated he was gonna go

        21   fight for a foreign terrorist organization.          That

        22   organization is HTS.

12:09   23               On March 17th, two weeks later, the defendant

        24   provided to the individuals in the group chat, including

        25   that minor, information to make IED's and chemical weapons.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 28 of 99 Page ID #:595
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              17


12:09    1               One week later, the minor stated he was planning

         2   on blowing up Kessler Air Force Base in Alabama.           And

         3   immediately the defendant provided to the minor and

         4   individuals in the group chat tactical information on

         5   entering buildings.      So when you walk up to a building, how

         6   to use the door and the building to shield yourself when you

         7   enter.

12:09    8               Now, defendant later stated he thought the minor

         9   was joking.     But he also stated that, if the minor wanted to

        10   commit an attack in the United States, he would not do

        11   anything; he would stand back.

12:10   12               Now, I want to stop right here, Your Honor.

12:10   13               Defendant's the adult.      He was 24 years old.      He's

        14   a U.S. service member.       And a minor says, "I'm going to blow

        15   up an Air Force Base."       And he's not sure whether the

        16   minor's joking.     Defendant does nothing to dissuade the

        17   minor; and instead, five days later, again provides

        18   IED-making information to the minor and other people on that

        19   group chat.     And he said, "We're gonna keep this information

        20   on this chat as a library."

12:10   21               Now, ultimately when interviewed by law

        22   enforcement, defendant stated that he thought the

        23   information -- the IED-making information and chemical

        24   weapons information -- would be used by the minor in Syria

        25   in favor of a foreign terrorist organization, HTS, to commit


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 29 of 99 Page ID #:596
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             18


         1   ambushes.    So when he sent that information, he thought that

         2   information was gonna be used on behalf of a foreign

         3   terrorist organization.

12:11    4               And then we get to the charged conduct here,

         5   Your Honor, which is arguably the most minor of the stuff

         6   that I've spoken about already, particularly on the issue of

         7   danger, where he sent out a solicitation link to several

         8   individuals on a group chat, a link where they can donate to

         9   Hamas, which is another foreign terrorist organization.              He

        10   said the money would be used to fight Israel.

12:11   11               And when he was interviewed by law enforcement, he

        12   admitted to saying -- to researching Hamas, knowing Hamas

        13   was a foreign terrorist organization, and wanted to solicit

        14   money for Hamas so that they could fight Israel.

12:11   15               Your Honor, these aren't normal statements people

        16   make, even in the time of COVID, and it's certainly not

        17   normal for a U.S. service member who's been trained in

        18   combat, to do.

12:12   19               Defendant is absolutely dangerous.        He's a trained

        20   marine who believes that the Marines are the terrorists.

        21   And he's expressed hatred and violence against various parts

        22   of the community, including the U.S. Government, the LGBTQ

        23   community, a high school teacher, and law enforcement.

12:12   24               Defendant's danger is not possible to mitigate

        25   with conditions.      The ability to get an untraceable firearm


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 30 of 99 Page ID #:597
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             19


         1   is not something that a condition can prevent.           And

         2   defendant expressed an interest in dying violently.

12:12    3               Unlike the Badawi and Elhuzayel case, Your Honor,

         4   those defendants were planning on committing acts abroad.

         5   And in that scenario, the FBI has a little bit more liberty

         6   to be able to catch them at the airport, wait till they buy

         7   plane tickets, um, wait till they go ahead and do the steps

         8   that they need in order to commit their activities, because

         9   the conduct that they're worried about is going to be

        10   abroad.

12:13   11               Defendant's conduct is here.       And those aren't

        12   steps that the FBI and Pretrial Services can mitigate.

        13   Because if defendant wants to commit an act, he can do it.

        14   He's got the training, the background.         And, unfortunately,

        15   even in the last few weeks, we've seen a lot of gun

        16   violence.    These are the warning signs, Your Honor.

12:13   17               And for those reasons, the government believes

        18   he's a danger.

12:13   19               THE COURT:    All right.    Thank you.

12:13   20               Let me turn to the defense, please.

12:13   21               Ms. Kenney.

12:13   22               MS. KENNEY:    Yes, Your Honor.

12:13   23                             DEFENSE POSITION

12:13   24               MS. KENNEY:    I would just like to start with

        25   stating that I believe Judge Scott properly granted bond for


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 31 of 99 Page ID #:598
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             20


         1   Mr. Fong.    And the information that I provided to her in the

         2   February 26th, '21 hearing, I'm assuming the Court has also

         3   reviewed.

12:14    4               Your Honor, in regards to the burden of

         5   establishing dangerousness that the government has, at this

         6   point I think the government is overreaching and taking

         7   things out of context.       They're relying on a search warrant

         8   that contains multiple levels of hearsay, without actually

         9   referencing any of the specific chats and any of the actual

        10   transcripts of these interviews that they're claiming

        11   support what they're saying.

12:14   12               I keep saying this:      Things are being taken out of

        13   context.

12:14   14               I've objected to just the information in the

        15   search warrant because it contains multiple layers of

        16   hearsay.    They're relying on an interview that an officer

        17   did of someone who was an associate of Mr. Fong's, and

        18   they're relying on chats, some of which were in Russian --

        19   and somebody apparently tried to transcribe them and put

        20   their transcriptions in the pictures of the chats.

12:15   21               Again, I object.     I don't -- I don't know how

        22   valid those transcriptions are.        I do know, 'cause I have

        23   come from Russian descent, Russian does not translate

        24   word-for-word into the English language.          There's some sort

        25   of -- the person translating it has to, uh, decide exactly


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 32 of 99 Page ID #:599
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             21


         1   what's being said in terms of putting it from Russian to

         2   English.    So I don't agree with all of these translations.

12:15    3               I don't have somebody that I can, um, bring in

         4   to -- bring into this Court, at least for purposes of this

         5   hearing, to tell the Court if they're valid or not.            So I at

         6   least want that on the record.        I'm not agreeing that the

         7   translations that they're relying upon that were in Russian

         8   are actually what was said.

12:16    9               Your Honor, the Court requested my client's

        10   military record.      I'm assuming that the Court had the

        11   ability to review that.       And he had great marks when he did

        12   serve our country.      One of his supervisors, as of

        13   November 2019, had stated that he had a -- Mr. Fong has

        14   enormous potential for growth as a Marine, and during his

        15   training period he oversaw the completion of multiple --

12:16   16         (Court reporter requests clarification for the

        17        record.)

12:16   18               MS. KENNEY:    Judge, can I take my mask off?

12:16   19               THE COURT:    You can, if you'd like to.       And if

        20   you'd like to have Mr. Fong separated from you, you --

12:16   21               MS. KENNEY:    That's fine.     I've been vaccinated.

12:16   22               THE COURT:    We have also.     But I always want a

        23   record of that.     But to be heard better, if you would like

        24   your mask off, I will consent to that.

12:17   25               MS. KENNEY:    Okay.    Thank you.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 33 of 99 Page ID #:600
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             22


12:17    1               His supervisor also stated that he was pursuing

         2   higher education at Irvine Valley College.          He had a

         3   3.62 GPA, and he, um, was recommended for professional

         4   military education, retention, and promotion.

12:17    5               A second supervising officer also concurred with

         6   the assessment and said that:        (Reading:)

12:17    7                 "Mr. Fong is an ambitious, efficient,

         8               and highly intelligent avionics

         9               technician, whose performance,

        10               singularly and collectively, has been

        11               outstanding.     He's dedicated NCO who

        12               constantly mentors and trains his

        13               subordinates to ensure they keep up with

        14               current requirements and reach their

        15               full potential.     These traits have

        16               earned him the respect of his seniors,

        17               his peers, and junior marines alike.         He

        18               was also recommending him for

        19               promotion." (As read.)

12:18   20               Your Honor, I looked through his entire military

        21   record, there was not one negative thing.

12:18   22               As the Court knows, Mr. Fong grew up here locally

        23   in Irvine.    His family is present.       I think that his Marine

        24   record speaks volumes of his character, Your Honor.

12:18   25               In addition, I want to make a comment about the


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 34 of 99 Page ID #:601
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              23


         1   interview that was -- was being relied upon, from the person

         2   called "DT," somebody who was in the Marines with my client.

12:18    3               I don't know if the Court had opportunity to

         4   actually see the transcript of DT's interview that was

         5   provided, I believe, in Exhibit B.         There was voluminous

         6   materials that the Court was provided.         I'm not sure exactly

         7   what the Court was able to get through.

12:18    8               But in regards to DT's interview -- and I'm not

         9   taking this from a search warrant.         I'm taking this from the

        10   actual transcript, or text, when I'm referring to things.

12:19   11               DT told the supervise -- or the interviewing

        12   officer that my client was a firearms instructor, um, in the

        13   past, and he worked at a range in Orange.          So he had a

        14   liking for guns before this incident happened.           He was in

        15   the Marines.     He's just -- there's people that just enjoy

        16   guns, that are huge proponents of the Second Amendment.               And

        17   that is one of the Constitutional rights, at least for now,

        18   that we still have as Americans -- although it is currently

        19   under attack.

12:19   20               He was asked -- DT was asked, um, about the

        21   instructor status of Mr. Fong, and said that he was a

        22   civilian instructor in the City of Orange.          And my client

        23   actually would take trips out to Arizona to shoot his gun

        24   because there was more open area.         And, as we all know,

        25   Arizona's really relaxed when it comes to respecting the


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 35 of 99 Page ID #:602
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             24


         1   Second Amendment.

12:20    2               Um, he didn't do any competitions.        DT told them

         3   that he thought my client was an expert, was not sure about

         4   that.    And, um, at the end of the interview, the

         5   interviewing officers -- and let's -- let's place the

         6   scenario of how DT was being interviewed.

12:20    7               I believe it was an NCIS person that showed up to

         8   interview him, which puts on an extra added layer of

         9   pressure, when you're in the Marines, to speak.           So he was

        10   being questioned by the authorities, in addition to the NCIS

        11   people.    And one of the interviewing officers said:

12:20   12                 "That's our whole concern, David, is

        13               like -- is this kid someone potentially

        14               planning something methodically?        Is he

        15               gonna -- is he kind of like hiding

        16               behind a computer screen?       You know what

        17               I mean?    Put yourself in our shoes.

        18               People's safety.     Community safety."

12:21   19               And then in response to that, DT said:

12:21   20                 "Personally, I can't really see him

        21               doing any of that -- whether or not,

        22               like, he were to go to the edge, there's

        23               been plenty of times where he could

        24               have, but hasn't."

12:21   25               And that's DT's interview, page 55.         The Bates


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 36 of 99 Page ID #:603
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             25


         1   stamp number is ending '2809.

12:21    2               DT went on to also tell the interviewing officers:

12:21    3                 "As far as him actually going out and

         4               doing anything, I really don't think he

         5               would.    His primary goal is to have his

         6               own property and be away from people."

12:21    7               So with that mindset, I don't really see him going

         8   to kill a bunch of people because of hate.          I think he's

         9   leaning more towards like "I'm gonna get away from people

        10   because I hate them."

12:22   11               And there are people that -- you know, society

        12   today -- and I'm sure the Court would agree, it's complete

        13   chaos, and there's a lot of hate in the world.           And

        14   especially for now, which is relevant to my client and his

        15   family, Your Honor, with the Asian -- rise in Asian hate,

        16   it's -- it's really bad.       My client has seen his family,

        17   um -- the product of bullying in the City of Irvine, and

        18   certain things -- certain statements being made to his

        19   mom -- to "Go back to China" and things like that -- I mean,

        20   it's real and this whole family has experienced it.

12:22   21               So I can understand why Mr. Fong would wanna be

        22   away from people, especially in today's world.

12:23   23               In addition, Your Honor, the dangerousness that

        24   we're talking about would be -- be "now" -- his -- dangerous

        25   now.   Is he dangerous if we let him out today?


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 37 of 99 Page ID #:604
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             26


12:23    1               Remember, Your Honor, he was arrested back in May

         2   of 2020.    And it was at -- the timing was a little weird,

         3   'cause he'd already stopped the group chats, and he kicked

         4   out one of the -- I believe the operatives.          There was three

         5   government operatives in this very small group.           And I'll

         6   get to the prodding that they were doing so you can put this

         7   into context.

12:23    8               But, remember, his conduct happened between

         9   February and April.      That is at the height of when the world

        10   shut down.    We're in the middle of this international

        11   pandemic.    People were scared.      I was scared.     People were

        12   afraid of civil war.      Everyone's just existing.       And we lost

        13   the last year of our lives.       And I look back and, just, it

        14   feels like a nightmare that just wouldn't end.

12:24   15               People were afraid.      People became "preppers."

        16   And I'm sure Your Honor knows what that is:          When you're

        17   afraid that groups are gonna take over the government.

        18   We've seen that stuff nationwide with the crazy protesting

        19   going on, the people that went to the Capitol.           There's just

        20   a lot of crazy -- is as if it's the end times.           It's crazy.

12:24   21               So I think we have to keep that in mind when we're

        22   looking at this.      'Cause had this happened five years ago,

        23   it would be more concerning.        But because of the time frame

        24   that this is occurring in, and the context that it's in,

        25   some of this is understandable.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 38 of 99 Page ID #:605
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             27


12:25    1               Mr. Fong was more of a prepper.        And with the

         2   Asian hate, you know, he just wanted to be ready to defend

         3   his family.     And that is in the actual text in these groups.

12:25    4               In regards to -- you know, people were paranoid,

         5   obviously, because of hate and during the pandemic.            But

         6   even as the Court pointed out at the last hearing, there's

         7   no evidence that he had plans to travel anywhere.           He didn't

         8   make any specific threats to anyone.         I know Mr. Takla's

         9   claiming "from the search warrant," but I'll get to that.

        10   There was no bomb-making materials found at his house.

        11   There was no direct communications with any terrorist

        12   groups.

12:25   13               He's been in custody since May, Your Honor.

        14   There's no jail letters like claiming allegiance to Allah or

        15   talking about terrorist activities -- which I think is huge

        16   because they did have a mail cover on him.          He was writing

        17   his sister.     He was writing his mom.      His parents have been

        18   a part of the church that I belong to:         Saddleback Church,

        19   which is in South County.       Mom would continuously send him

        20   things from, you know, Daily Hope and Pastor Rick and things

        21   Christian-based because Jason grew up as a Christian, and at

        22   some point was looking for more.        And I won't get into a

        23   sidetrack of the -- Saddleback is a seeker church and some

        24   people seek deeper connection.

12:26   25               THE COURT:    Well, they have an excellent


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 39 of 99 Page ID #:606
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              28


         1   counseling program out there also.

12:26    2               MS. KENNEY:    Yes.    Celebrate Recovery.

12:26    3               And he was looking for more substance.         And

         4   unfortunately -- the devil works in the ways he works -- he

         5   got taken to a different route and he started getting

         6   involved in Islam.      And for him, personally, that's what he

         7   believed was filling his void.        He was able to go to the

         8   church and actually volunteer his time for security.             He

         9   didn't formally convert until January of 2020, Your Honor.

12:27   10               But before that time, after seeing the Christ

        11   Church massacre, which I'm sure Your Honor's well-aware of,

        12   he was extremely disturbed and volunteered his time at the

        13   mosque in Irvine as security.

12:27   14               THE COURT:    I see.

12:27   15               MS. KENNEY:    I tried to get a letter from the

        16   person in charge of that mosque through his mother's help,

        17   but they were uneasy about getting involved in anything

        18   because of, you know, the way people view Muslims,

        19   unfortunately.     They didn't want to get involved.        But my

        20   client did disclose that to me, and his parents did confirm

        21   it.

12:28   22               In addition, Your Honor, there's no jail calls of

        23   him claiming allegiance to any terrorist organization.            I

        24   just think this whole thing, which happened in a matter of

        25   like three months, has been completely blown out of


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 40 of 99 Page ID #:607
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             29


         1   proportion.     And the things that have been presented to the

         2   Court have been cherrypicked to make it look like something

         3   that it's really not when you look at the big picture and

         4   the actual evidence, not just a search warrant.

12:28    5               Your Honor, I do wanna make a comment that, during

         6   the time they were executing the warrant, one of the

         7   officers -- who's not here -- was from Irvine Police

         8   Department.     His name is Michael Moore.       And I don't know if

         9   he realized his mic was still on, but there is a transcript

        10   of my client's statement and all the officers who were there

        11   that had their microphones on -- so even if they got out of

        12   the presence of my client, they were still being recorded.

12:29   13               There's one point in the interview where Michael

        14   Moore steps away and he's talking to, I believe -- let me --

        15   I don't wanna get this wrong.        It just says an "Unidentified

        16   Male Number 3" in the transcript.         But Michael Moore is in,

        17   I guess, a side room -- I can only guess -- and he says:

12:29   18                 "On charges so, um, but we were not --

        19               based on pictures we saw, we couldn't

        20               tell if he had more than that or not,

        21               um --"

12:29   22               And then the unidentified male says:

12:29   23                 "The upstairs, I know they're looking

        24               now.   They only had -- there was only an

        25               AR that I saw."


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 41 of 99 Page ID #:608
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              30


12:30    1               "MICHAEL MOORE:" -- the investigator -- "Right.

         2   Now he's saying he just has the one."

12:30    3               "UNIDENTIFIED MALE.      Okay."

12:30    4               "MICHAEL MOORE:     So which sucks."

12:30    5               So we've got a main investigator that's sitting

         6   here thinking he's going to find some huge arsenal.            And

         7   they didn't.     And it was based on all of, you know, pictures

         8   or YouTube videos that are being shared.          And it just

         9   completely like grew.      And it just got so big -- and it's

        10   like they get there and they're disappointed in what they

        11   found.

12:30   12               But Michael Moore didn't stop there, Your Honor.

        13   And I know Your Honor's gonna understand where I'm going

        14   'cause I'm gonna bring in the relevance of the state court

        15   action.    And Your Honor was a state court judge I appeared

        16   in front of when I was a baby lawyer -- and you probably

        17   wouldn't remember that -- in C5.

12:31   18               So in state court, he's charged with a total of

        19   10 counts.    Your Honor, they are all wobblers.         Penal Code

        20   section -- the only weapon's charges, Penal Code

        21   Section 30605, possession of an assault weapon.           That

        22   carries a three-year max, as the Court knows.

12:31   23               The additional charges, all which are wobblers,

        24   are for large-capacity magazines, Penal Code Section 32310.

        25   You, uh -- you have to, um -- figuring out the max


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 42 of 99 Page ID #:609
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             31


         1   sentencing, eight months for each, his max on a state case

         2   is 9 years.     They're all wobblers.

12:31    3               Michael Moore -- and I'm assuming it was through

         4   the assistance of the government and their whole team --

         5   submitted a declaration under seal, which I was able to

         6   obtain from state court, claiming, from some of the

         7   information that Mr. Takla's presented this Court --

         8   claiming that my client threatened his teacher, was wanting

         9   to, um, eradicate "LGBT," admitting to fund-raising for

        10   Hamas.    And a state court judge sees this, and

        11   Investigator Moore had the nerve to ask the Court to set the

        12   bail at a million dollars.

12:32   13               My client could've murdered someone and got the

        14   same bail, as the Court knows.        The Orange County bail

        15   schedule for what he's being charged with is $20,000.            So

        16   this overreaching by this entire team of the government is

        17   just beyond me, especially now that I know Michael Moore

        18   was, on his hot mic, upset that he only found one gun.

12:33   19               You know, moving -- moving on to the specifics

        20   that Mr. Takla had stated.       The first one -- and it was also

        21   in Moore's declaration -- the former teacher threat.

12:33   22               Looking at the actual transcript of my client's

        23   interview, not the search warrant, at page 105, my client

        24   told Investigator Moore that he had no intentions of hurting

        25   anyone.    Referring to his former teacher, when they asked


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 43 of 99 Page ID #:610
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             32


         1   him about it, Mr. Fong said, in high school, he observed the

         2   teacher look down the shirts of underage girls in his

         3   classes.    And this is something that all the students would

         4   talk about.     And that was the main reason he didn't like

         5   'em:   Pedophile activity or pedophile -- pedophilia conduct,

         6   which most people would agree.

12:34    7               But he told them during his interview that he

         8   didn't have any plans to track him down.          There was nothing

         9   on his computer trying to figure out where the teacher lived

        10   or any type of commentary anywhere that he was gonna track

        11   this -- this teacher down and kill 'em.          Again, it's -- it's

        12   taken out of context.

12:34   13               In addition, Your Honor, in regards to

        14   eradicating -- the statement about eradicating the "LGBT"

        15   community.    And I'm looking again at the transcript of my

        16   client's interview.      And this is at page 137 of the

        17   transcript:

12:35   18                 "I just think that LGBTQ and stuff

        19               like that is wrong.      I just think it

        20               largely -- from my viewpoint, it is not

        21               normal, per se.     They're contributing to

        22               the death of the family structure, and

        23               that's what I said."      (As read.)

12:36   24               So again, there's no plans for him to do anything

        25   to target any specific LGBTQ groups.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 44 of 99 Page ID #:611
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             33


12:35    1               There's a lot of people that follow the Christian

         2   faith, Islam, the Catholic faith, the Jewish faith that

         3   would agree with that statement, Your Honor.          They wouldn't

         4   necessarily say it pubic -- publically for being -- fear of

         5   being canceled, especially in today's "cancel culture."              But

         6   I would surmise to say the majority of Americans probably

         7   feel the same way.

12:36    8               I don't think that's something that should be used

         9   against him, to keep him in jail, without bond, for a case

        10   that -- he needs to help me on the outside and figure this

        11   out and prepare for trial, given the access to counsel

        12   issues.

12:36   13               In regard to admitting to fundraising for Hamas,

        14   in this link that we've heard about, Your Honor -- again,

        15   I'm looking at the transcript, not a search warrant,

        16   page 74.    My client told Investigator Moore that his

        17   whole -- his whole intent was like humanitarian purposes of

        18   giving to the Palestinian people.         He was never intending to

        19   support terrorism.      He never says that.

12:36   20               In fact, in his texts that are in the chats, as

        21   well as in his interview, he makes it clear he does not

        22   support terrorism.      He even says,

12:37   23                 "I'm not really versed in Hamas, as a

        24               whole.    I just figured I found this

        25               organization and figured they were for


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 45 of 99 Page ID #:612
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             34


         1               Palestinian people.      That's kind of why

         2               I just -- I wasn't aware of that

         3               designation of a terrorist group in

         4               terms of like ISIS or al-Qaeda.        I just

         5               thought it was like a militia for --

         6               standing for the Palestinians.        I

         7               thought it would be more of like

         8               humanitarian."

12:37    9               And then we -- he was asked where he found the

        10   link, and he said, "Largely, it was just kind've like an

        11   Internet search."

12:37   12               It wasn't like he was, "Hey, I'm part of this

        13   group and I'm gonna fund-raise, and we've got this link.

        14   We're gonna -- you know, we're gonna have meetings with the

        15   people that we're sending the money to, and we're really

        16   gonna fund-raise."

12:38   17               It was more of just in haste, which obviously was

        18   a bad decision.     But it wasn't as calculated as the

        19   government's tryin'a lead the Court to believe.

12:38   20               Again, later on in his interview, the

        21   investigator's literally trying to put words in his mouth.

        22   And at some point, my client says, "Everyone has a right to

        23   their opinion."

12:38   24               And, Your Honor, my client was completely

        25   respectful during any entire interview, probably because of


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 46 of 99 Page ID #:613
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             35


         1   his training as a Marine.       I was very impressed with how he

         2   held his composure and how respectful he was to the

         3   investigating officers.       But he said,

12:38    4                 "Everyone has a right to their

         5               opinion.    You know, that's kind of just

         6               the way I like to look at it.        But as --

         7               per support -- telling them to support,

         8               I mainly -- my intention was mainly

         9               humanitarian."     (As read.)

12:38   10               He even told them:

12:38   11                 "I didn't really know too much

        12               about -- um, Hamas.      I support

        13               Palestine, especially in a time like

        14               Ramadan to kind of give aid to people we

        15               care about on the other side of the

        16               world."    (As read.)

12:39   17                 "Regarding what I thought about

        18               Hamas -- and, of course, now I know" --

12:39   19               He says, now he knows, after he's -- after he sent

        20   that link, they found stuff on his phone.          Then he starts

        21   researching:     Oh, Hamas.

12:39   22               He didn't do the research before he sent that

        23   link, Your Honor.      It was done after the fact, after he

        24   pressed "send" and a link goes on out.         But he wasn't

        25   actively fund-raising for them.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 47 of 99 Page ID #:614
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             36


12:39    1               Your Honor, just, in -- in addition, to the

         2   fund-raising issue, was the sharing of that link negligent?

         3   I think we would agree on that.        But there was no criminal

         4   intent behind that because he was unaware of the risks

         5   associated with sharing this link that -- and look where

         6   he's at now because of it.       Um, it was done in haste.       He

         7   was looking for a way to give charity and humanitarian

         8   support during Ramadan.       And it was two of the government

         9   operatives, Your Honor, that were prodding my client and

        10   wanting to know how they could donate.

12:40   11               And that leads us to the government prodding.            One

        12   of the operatives asked my client to teach him to shoot.

        13   There's a text message, and this is in Russian -- and this

        14   is just taking their interpretation of the Russian, which I

        15   don't know if it's accurate, but one of the operatives says,

        16   "I wanted you to teach me how to shoot."

12:40   17               On another one, the operative asks my client to

        18   teach him how to organize and assemble a weapon.           "Will you

        19   train me how to organize and assemble a weapon?"           This is at

        20   Bates stamp number ending '1021.        Again, it's the government

        21   operatives in this group that are trying to lead my client

        22   down some rabbit hole and -- excuse my language -- screw 'em

        23   over.    And here he is.

12:41   24               They were the ones prodding him, Your Honor.          This

        25   wasn't him doing this on his own and pressuring people to do


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 48 of 99 Page ID #:615
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              37


         1   this.    This is in response to them asking for this.

12:41    2               One of the -- the same operative says, "And I want

         3   you to teach me to shoot."       And if -- my client says, "Of

         4   course," 'cause he started this group.

12:41    5               THE OPERATIVE:     "I wanna learn.     AR-1 I liked

         6   more."

12:41    7               He wants to learn how to assemble guns.         In

         8   another one, he asks, "I wanna learn how to make an IED."

12:42    9               That's coming from the government operative,

        10   Your Honor.     The government operative's asking my client,

        11   "Hey, teach me how to make an IED."

12:42   12               It's not my client saying, "Hey, today's lesson is

        13   going to be how to make an IED."        My client didn't -- didn't

        14   bring that up.     This was always in response to government

        15   prodding.

12:42   16               After the operative asks my client -- like he

        17   want -- or tells him that he wants to learn how to make an

        18   IED, then he says, "and car bombs."

12:42   19               So my client says, "Well, these are only against

        20   aggressors."     Like, my client's making sure that this isn't

        21   for any type of terrorist-related activity.          And he made it

        22   clear in his chats that he was not supporting terrorism in

        23   any way.

12:43   24               Going to some of the specific chats, Your Honor.

        25   The chat groups my client created were a result of a


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 49 of 99 Page ID #:616
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             38


         1   culmination of different things.        One, the Christ Church

         2   massacre that he actually saw the video of, which was very

         3   disturbing.     I personally have not watched it.        He's a huge

         4   supporter of his constitutional rights:          Obviously, free

         5   speech, bearing arms, and his freedom of religion.

12:43    6               His group was focused on learning defense --

         7   defensive tack-ics -- tactics, basic firearm safety, um,

         8   religious small talk for a group, politics, inventing.            It

         9   was -- whenever they talked about jihad in this group, it

        10   was for offensive jihad, Your Honor.

12:43   11               And I don't know if the Court's familiar,

        12   there's -- in the Islam region -- I had to look this up --

        13   what?    I'm sorry.    Defensive jihad, not offensive.

12:44   14               There's three types of jihad.        There's offensive,

        15   defensive, and spiritual.       My client's group was focused on

        16   the defensive perspective in terms of protecting family and

        17   community.    That's why he taught, um, firearms safety.

12:44   18               There was a truth movement he was interested in.

        19   He was never trying to get any of the members to take on any

        20   type of terroristic ideals.

12:44   21               He wanted people to stay in America, protect their

        22   families, live a normal life, but practice the

        23   Second Amendment coupled with, you know, their religious

        24   beliefs and practicing those as well.         He wanted a group to

        25   be able to preserve their families in times like this:


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 50 of 99 Page ID #:617
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             39


         1   Again, the pandemic and how crazy it's been over the past

         2   year.

12:44    3               When the government, um, operative -- one of the

         4   government operatives asked about my client's military unit,

         5   he just said that they were on standby, and he would

         6   probably, uh -- he was concerned with reinforcing auth --

         7   the issue of authera -- authoritarianism -- sorry.            That's a

         8   mouthful.    He gave directions on basics survival skills.

12:45    9               Um, the group chats.      He never intended to wade --

        10   wage any jihad on the American government.          Again, it was

        11   for defensive purposes only.

12:45   12               And I know, at least in terms of the general

        13   public, you hear the term "jihad," you just automatically

        14   think terrorism, which that's not true.          Like I said,

        15   there's three different types of jihad within the Islam

        16   religion.

12:45   17               THE COURT:    The Christ Church massacre, was that

        18   submitted to the Court?       'Cause I just tried to pull that up

        19   on the Internet.      In other words, you referred to that.          I

        20   didn't see that in any exhibit.        And I tried to read

        21   hundreds of pages on this.

12:46   22               Was that submitted to the Court.

12:46   23               MR. TAKLA:    Not by the government, Your Honor.

12:46   24               THE COURT:    And here's why I'm asking:       I don't

        25   recall -- 'cause I follow attacks across the world -- I


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 51 of 99 Page ID #:618
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                               40


         1   don't recall explicit video of the Christ Church massacre.

         2   It was the response to the massacre.         And it was a response

         3   by the police.     But inside the, um, massacre itself, I don't

         4   recall seeing person's executed.

12:46    5               MS. KENNEY:    Your Honor, my client stated that

         6   there was a video posted right after it happened that he saw

         7   that was taken down.

12:46    8               THE COURT:    I -- I don't have that.

12:46    9               I have -- what we know so far:        Christ Church

        10   shooting from the Guardian, and "New footing emerges moments

        11   after the Christ Church" -- so you can see me up here on

        12   YouTube, because I didn't see any of that.          And I want to

        13   disclose that I just looked.        But I don't have some of those

        14   massacre films that, unfortunately, I'm used to dealing with

        15   in another unrelated effort.

12:47   16               MS. KENNEY:    Your Honor, I don't --

12:47   17               THE COURT:    -- unrelated to this Court action.

12:47   18               MS. KENNEY:    I don't think it's available.

12:47   19               THE COURT:    Well, I'll disclose to you:       You

        20   know -- you both know I go across the world in terms of some

        21   of these incidences in Afghanistan, Pakistan and Indonesia,

        22   Sri Lanka.    In fact, they bombed the church I was at in

        23   Sri Lanka short time after I was there -- not connected to

        24   me, Counsel -- but when you read "across" that massacre,

        25   that was the hotel -- not church -- that was the hotel I


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 52 of 99 Page ID #:619
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             41


         1   would normally stay in, so I missed it by a week.

12:47    2               MS. KENNEY:    That's scary.

12:47    3               THE COURT:    That was the Easter attack on that

         4   same hotel.

12:47    5               Um, but I -- unfortunately, have to follow that

         6   because of some things I do on behalf of our government.

12:48    7               And I don't recall in the Christ Church massacre,

         8   as I did on the London attack, for instance, or on the tower

         9   bridge attack -- I don't recall that specific footage.

        10   Everything I watched, in terms of some of the French, Paris

        11   attacks, et cetera -- uh, and the Christ Church massacre, it

        12   was a response to that.

12:48   13               So that's why -- I'm not questioning the integrity

        14   of that.    I'm not questioning --

12:48   15               MS. KENNEY:    Right.

12:48   16               THE COURT:    -- if something was taken down.        I

        17   just --

12:48   18               MS. KENNEY:    I believe it was taken down.

12:48   19               THE COURT:    I've just followed, unfortunately, and

        20   have to, because of some counterterrorism efforts across the

        21   world.    And I didn't recall that.       So I'm not questioning

        22   credibility.     It could be taken down.      I'm not aware of it

        23   nor, in going through the record, did I see any, um --

        24   anything in the record that, uh -- of what he would've

        25   viewed.    Not that I know that that's germane.         I just want


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 53 of 99 Page ID #:620
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             42


         1   to disclose to you why I was up here typing on the Internet

         2   for a moment.

12:49    3               MS. KENNEY:    And, Your Honor, going back to the

         4   actual chats, and not search warrant, my client stated in

         5   one of his chats that, um:

12:49    6                 "I'm just ready to defend my family,

         7               my community, secure my future."

12:50    8               He also stated --

12:49    9               THE COURT:    Just one moment.

12:49   10               Off the record.

12:49   11         (Court and clerk confer.)

12:49   12               THE COURT:    All right.

12:49   13               Now, please continue, Counsel.

12:49   14               MS. KENNEY:    He also stated, um, that he was

        15   talking to one of, I believe, the operatives.           There was --

        16   saying that, uh -- my client was saying that, "Muslim men

        17   are to defend" --

12:49   18               THE COURT:    Slower.    Slower.   We need a record.

        19   Start again.

12:49   20               MS. KENNEY:    Uh-huh.

12:49   21                 "Muslim men are to defend their homes

        22               from encroachment like Native American's

        23               initially did.     I told 'em a handgun

        24               arguably isn't a priority.       Rifle and

        25               chest rigs or armor --"


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 54 of 99 Page ID #:621
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             43


12:50    1         (Court reporter requests clarification for the

         2        record.)

12:50    3               MS. KENNEY:    (Reading continued:)

12:50    4                 "I like chest rigs because you can

         5               throw them on easily, and they're good

         6               for reduce [sic]."

12:50    7                 "I told them the white nationalists

         8               and other pro-Trump ignorance are ready

         9               to harm -- to bring harm to you and your

        10               families."

12:50   11               So again, Your Honor, when you put it in context,

        12   it's in terms of like the civil -- civil unrest that people

        13   were expecting during the pandemic.

12:50   14               There's also a chat that was cut off in the next

        15   page in discovery -- didn't actually have what he said --

        16   but he did make a statement that he was vetting, you know,

        17   people in the group because he wasn't supporting any type of

        18   terrorism activity.

12:51   19               My client said, um:

12:51   20                 "I would like to know if you view or

        21               believe ISIS to be a true caliphate."

12:51   22               And "caliphate" meaning in the historical sense --

        23   not in the sense of the terrorist group --

12:51   24                 "I believe them to be terrorists.

        25               This is true.     And I do not support


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 55 of 99 Page ID #:622
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             44


         1               them."

12:51    2               So he's saying this in his group chats:         That he

         3   does not support terrorism.       We cannot kill innocents.

12:51    4               And in regards to, um, a comment that is blocked

         5   out in this chat -- I don't know why it's blocked out; it's

         6   redacted -- my client said,

12:51    7                 "If they wanna blow themselves up in

         8               Syria, I don't even know why I'm

         9               training them.     I'm not training

        10               terrorists or suicide bombers.        I'm

        11               training soldiers:      Soldiers who love

        12               life and wanna win and nothing more."

12:52   13               And then, when asked if somebody was planning

        14   anything in the U.S., by an operative, um, my client said.

12:52   15                 "Planning an attack is not needed and

        16               not thoughtful."

12:52   17               Again, my client's making it clear he does not

        18   support terrorism.

12:52   19               There was even one part, Your Honor -- or one

        20   point in the time frame where my client kicked people out

        21   that he thought were radicals.        And he posted an explanation

        22   to his new group explaining, um, why he had kicked them out.

        23   And again, it -- it goes in line with:         He was not gonna

        24   tolerate people who were just interested in terroristic

        25   activities.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 56 of 99 Page ID #:623
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             45


12:52    1               At one point my client says, in one of the chats,

         2   that he's not even sure about HTS, "to be honest, because

         3   they fight against ISIS.       But I'm not sure if they fully

         4   follow the Quran."

12:53    5               So my client was always interested in following

         6   the actual Islam religion and the Quran -- not the extremism

         7   that some people engage in, but true Islam.

12:53    8               He stated in another text:

12:53    9                 "My goal is to get married and have

        10               kids and own my business and make

        11               halal."

12:53   12               And I don't know if the Court knows what halal is,

        13   but it's --

12:53   14               THE COURT:    I do.

12:53   15               MS. KENNEY:    -- it's making money from good

        16   intentions not poor intentions.

12:53   17               When he was questioned, he told one of the

        18   investigating officers --

12:53   19               THE COURT:    Just a moment.

12:53   20               He also lied.     He initially denied -- so let's

        21   make this complete for both sides, 'cause I was about to

        22   discuss that with you -- he had to eventually be confronted

        23   before he stated what his actions were.

12:54   24               Go to the page, Counsel -- I'll read to you.

12:54   25               MS. KENNEY:    Wait.    I'm not following.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 57 of 99 Page ID #:624
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             46


12:54    1               THE COURT:    So you're not caught shortsighted --

         2   let me find that on page --

12:54    3               MR. TAKLA:    32, Your Honor.

12:54    4               MS. KENNEY:    32 of the search warrant or actual

         5   transcript?

12:54    6               THE COURT:    Search warrant.     No.   Strike that.

12:56    7               It would actually be on page 30 of the search

         8   warrant, not 32.      And it would be in Paragraph 28.

12:56    9               After the reading of Miranda rights in

        10   subsection (a), it reads that:

12:56   11                 "Fong claimed he stopped using

        12               Instagram or social media sometime in

        13               January or February of 2020.       Fong used

        14               WhatsApp for work and the Signal

        15               application for communicating with

        16               friends he met online.      Fong said he

        17               used the Signal application because it

        18               offered end-to-end encryption and

        19               privacy.    Fong was initially hesitant to

        20               provide the names, even user names, of

        21               those he communicated with online,

        22               stating that he was having trouble

        23               recalling their names.

12:57   24                 "Fong stated that he formed his online

        25               group on the Signal app, the


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 58 of 99 Page ID #:625
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             47


         1               Signal Group, that he was the leader of

         2               the group.    Fong stated two members of

         3               the Signal Group were Person 1 and

         4               Person 2."    (As read.)

12:57    5                 "Fong stated Person 1 was a kid from

         6               Florida who was 15 or 16 of age.        Fong

         7               referred to groups like AK [sic] and

         8               ISIS as terrorists and stated he did not

         9               condone extremism.      Fong stated these

        10               groups have damaged Islam rather than

        11               unifying it.     And Fong denied supporting

        12               or believing in terrorist groups.

12:57   13                 "Fong explained than an 'FTO' was any

        14               group that the United States government

        15               or State Department designated as a

        16               terrorist organization."

12:57   17               In subsection (d) it states:

12:57   18                 "Fong initially denied that anyone,

        19               including Person 1 and Person 2,

        20               mentioned any terrorist groups.        Fong

        21               initially denied providing Person 1 or

        22               Person 2 with training other than

        23               religious guidance and firearm safety.

12:58   24                 "Fong initially denied discussing

        25               weapons or bombs with any members of any


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 59 of 99 Page ID #:626
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             48


         1               online group.     Fong initially denied

         2               supporting any FTO, including Hamas.

         3               Fong initially stated he did not know

         4               Hamas was a designated FTO" --

12:58    5               And that, of course, is a Foreign Terrorist

         6   Organization.     Has to be certified or designated.

12:58    7                 "Fong initially denied soliciting

         8               anyone to donate to a terrorist

         9               organization.

12:58   10                 "Fong initially denied ever meeting

        11               any -- in person any members from his

        12               online groups."

12:58   13               Subsection (e):

12:58   14                 "After being confronted with messages

        15               found in his phone, Fong admitted

        16               Person 1 and Person 2 told him that --

        17               that they wanted to join HTS in Syria.

12:58   18                 "Fong admitted to providing

        19               photographs from a munitions manual

        20               regarding explosives and improvised

        21               explosive devices."

12:59   22               -- which we all know are IEDs --

12:59   23                 "-- to the Signal Group, which

        24               included Person Number 1 and Person

        25               Number 2, even after he knew they both


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 60 of 99 Page ID #:627
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             49


         1               wanted to join HTS.

12:59    2                 "Fong stated that he did not have --

         3               he should not've sent the information,

         4               but his intentions were not to hurt

         5               people."

12:59    6               Going on:

12:59    7                 "He admitted to Person and 1 and 2 he

         8               would likely use the information for war

         9               against the Russians and Syrian army in

        10               support of HTS.     He admitted, then, to

        11               knowing that Hamas was a designated FTO

        12               by the United States State Department.

12:59   13                 "He also stated he believed the LGBTQ

        14               community was contributing to the death

        15               of family structure in the west.        And

        16               stated his online statement that the

        17               LGBTQ community should be eradicated was

        18               only an angry outburst."       (As read.)

01:00   19               And then it goes on.

01:00   20               So this was after a confrontation or at least a

        21   submission.

01:00   22               MS. KENNEY:    Again, Your Honor, just 'cause I have

        23   the actual transcript of my client's interview pulled up and

        24   bookmarked, do we have any references?         'Cause, again, this

        25   goes back to my problem with the search warrant and the


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 61 of 99 Page ID #:628
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             50


         1   characterization of the conversation.         Do we have any

         2   references to the actual transcript pages so I can at least

         3   look at where they think that he said all of this or did all

         4   of that?

01:00    5               THE COURT:    You know, I would appreciate that

         6   coming from all both of you.        In other words, I've got

         7   hundreds and hundreds of pages I've read now.

01:00    8               It appears to me that you gave a lot of

         9   information to the magistrate judge.         You've tried to give a

        10   lot to Court.     We've tried to read that.

01:00   11               So I leave that, each, as your responsibility.

01:00   12               MS. KENNEY:    Well, Your Honor, I would just

        13   request that the Court can actually read my client's

        14   interview that is part of Exhibit B.

01:00   15               THE COURT:    I think I've already read that,

        16   Counsel.

01:00   17               MS. KENNEY:    His actual interview with the police?

01:01   18               THE COURT:    Wasn't that submitted to the Court?

01:01   19               MR. TAKLA:    Your Honor, uh, with respect to the

        20   Exhibit B, that was declined by the magistrate judge.            She

        21   said it wasn't helpful, and then, uh, didn't file it.

01:01   22               THE COURT:    I don't know what Exhibit B is,

        23   apparently.     I haven't read that.

01:01   24               MS. KENNEY:    I thought it was filed.       At least

        25   that's what I saw in the court record.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 62 of 99 Page ID #:629
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             51


01:01    1               THE COURT:    Well, Exhibit B to something that I

         2   apparently don't have.

01:01    3               MS. KENNEY:    Anyways, Your Honor, should I

         4   continue?

01:01    5               THE COURT:    Please.

01:01    6               MS. KENNEY:    Okay.

01:01    7               THE COURT:    We need to take a break, though, and

         8   come back at some point.       We have another matter at 1:30.

         9   So if that meets with your permission.         I have no other

        10   options except to be courteous to you, and I'll have you

        11   back at 3:00 or 3:30.

01:01   12               MS. KENNEY:    Um, when he was asked -- well, this

        13   was actually, I believe, listed, from what the Court just

        14   read -- that he did say that, um, terrorist damage Islam

        15   more than unify it.      And that's one of the reasons why he

        16   doesn't condone it.

01:02   17               And he stated in his interview -- interview, "I

        18   don't condone extremism at all."

01:02   19               Um, and when he was asked about why he was sharing

        20   certain things in his group, my client explained that he

        21   liked to -- he liked to talk about the historical aspects

        22   of, um, things his group -- in his Muslim group -- the

        23   history of the mujahideen -- I don't wanna pronounce --

        24   mujahideen -- uh, mainly just out of historical interest.

01:02   25               And he shared, uh, weapons information because


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 63 of 99 Page ID #:630
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             52


         1   it's a hobby and it's a self-defense thing.          He stated:

01:03    2                 "I just -- I was just kind of like --

         3               I mean, obviously for shooting, that's

         4               just -- that's kind of just a hobby-est

         5               sort of self-defense thing, you know,

         6               eventually, when you're like -- I

         7               basically gave viewpoint, like,

         8               eventually somebody would have to" --

01:03    9               THE COURT:    Slower.    Slower.   We're going to lose

        10   the transcript, if you read quickly.

01:03   11               MS. KENNEY:    (Reading continued:)

01:03   12                 "Somebody -- have to defend your

        13               family, you know, or eventually some

        14               day.   I think it be good for Muslims to

        15               bear arms especially after Christ

        16               Church, you know, that shooting."        (As

        17               read.)

01:03   18               That was on page 57 of his interview.

01:03   19               THE COURT:    I'm not arguing about Christ Church.

        20   You all know what the deep web is and quite frankly the web

        21   has 90 percent below the surface.         We see about

        22   10 percent -- not in terms of volume -- but about 10 percent

        23   of the web is above, which the public commonly looks at, and

        24   Googled, or whatever.      About 90 percent of it's below.

01:04   25               So, Counsel, this could've come -- I don't know if


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 64 of 99 Page ID #:631
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             53


         1   your client's adept at the deep web or not, but this

         2   could've come -- so I'm not -- I'm not saying that.            But

         3   everything I've seen about the Christ Church is much

         4   different than the Paris attacks, much different than Pearl

         5   getting beheaded, et cetera.

01:04    6               MS. KENNEY:    Okay.    He --

01:04    7               THE COURT:    I watch that stuff.      I have to.

01:04    8               MS. KENNEY:    I don't.

01:04    9               THE COURT:    You don't wanna see the behead --

01:04   10               MS. KENNEY:    I don't want that in my head.        Thank

        11   you.

01:04   12               Um, he says:

01:04   13                 "I mean, just like in the event I do

        14               buy a gun and actually go out and learn

        15               to use it and stuff like that, mainly

        16               for defense only." (As read.)

01:04   17               And then when he's asked later on in the interview

        18   about training -- you know, they were accusing him of

        19   wanting to, like, train terrorists, which he denied 'cause

        20   he's against all terrorism -- he says:

01:05   21                 "I didn't feel obligated to help them,

        22               you know, them wanting to go over.        For

        23               the most part, all they mention was just

        24               hijera, and that's kind of why.        But I

        25               always wanted" --


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 65 of 99 Page ID #:632
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             54


01:05    1               THE COURT:    Slower.    Slower, Counsel.

01:05    2         (Court reporter requests clarification for the

         3        record.)

01:05    4               MS. KENNEY:    H-I-J-E-R-A.

01:05    5               (Reading continued:)

01:05    6                 "The reason why I ever talked to them

         7               about, you know, guns or self-defense or

         8               anything of that sort was with the

         9               attention [sic] -- intention that they

        10               stay here to use those skills as -- you

        11               know, as an American, you know, just a

        12               regular civilian."

01:05   13               And then, at some point, when Investigator Moore

        14   from Irvine was talking to him, my client said,

01:06   15                 "A lot of things in text can be taken

        16               out of context.     We were joking."

01:06   17               And then he mentions that, in reference to the

        18   caliphate -- again, it's the historical caliphate.            I'm not

        19   talking about ISIS.      They're not a caliphate.

01:06   20               And then, um, when one of -- and I believe this

        21   officer's present in the courtroom -- asked him about the

        22   statement, "You're here for the violence?"          Mr. Fong said,

01:06   23                 "In the event of war, um, I would take

        24               part in it to try and restore order.

01:06   25               Again -- and that would be in terms of, you know,


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 66 of 99 Page ID #:633
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             55


         1   the civil unrest issue.

01:06    2               Later on, in his interview, he's talking about,

         3   again, wanting to support the Palestinian people.           And when

         4   one of the officers that's in court asked him, you know,

         5   we're concerned that there's a plan out there, my client

         6   said, "I did not have a plan."        And he didn't -- wasn't

         7   trying to motivate them to do anything in -- with a plan.

         8   And there's -- as the Court knows, there's no evidence of

         9   that in this -- in this case.

01:07   10               My client also said that, "I think terrorism is

        11   not the answer."

01:07   12               I also wanna make a comment, Your Honor, in

        13   regards to the "dying as a martyr" comment.          That was

        14   completely taken out of context.        There's -- the text

        15   messages of where that's discussed, my client's talking with

        16   a government operative, and he talks about some girl that

        17   was trying to message him, and saying that he'd stopped

        18   talking to her because she thought they were incompatible.

        19   And she just messaged him again because her previous

        20   endeavors must not've worked out 'cause they stopped

        21   communicating.

01:08   22               And then my client said:

01:08   23                 "I'm currently in the process of

        24               trying to scare her back off, to let her

        25               know if it didn't work then, it sure is


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 67 of 99 Page ID #:634
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             56


         1               not going to work now.      I told her that

         2               dying as a martyr sounds way better than

         3               marrying in the West, in general, and

         4               that my afterlife is worth way more than

         5               any earthly marriage."

01:08    6               So, Your Honor, he's saying this in the context

         7   of -- this girl reaches back out to him, after she's already

         8   stopped communicating, and he's trying to scare her off, and

         9   that that's what he told the girl.         So I hope the Court can

        10   see that that was completely taken out of context in regards

        11   to what's in the actual text messages, not a search warrant.

01:08   12               I may be done, Your Honor.       I just need to...

01:08   13               THE COURT:    Take your time.     There's no problem.

01:08   14               But, please, for both of you, be available at

        15   3:30, if we don't conclude.

01:09   16               MS. KENNEY:    In regards to the statement that the

        17   government's trying to use -- that my client was here only

        18   to, uh, die, only for the violence -- that was made in the

        19   context of paranoia and government outreach, obviously

        20   during the pandemic, and protecting the Islam community, as

        21   a "prepper" -- um, civil unrest, sort of doomsday-type

        22   things.

01:09   23               Again, my client wasn't -- was never interested in

        24   being a terrorist, training terrorists, anything of that

        25   nature.    And I think the actual evidence, not the search


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 68 of 99 Page ID #:635
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             57


         1   warrant, supports that.

01:09    2               My client was frustrated at one point with his

         3   work, not being able to pray.        And at one point he was just

         4   venting because he was over -- you know, he was overwhelmed

         5   with frustration.      So when the government's trying to say,

         6   like, "Oh, he wanted to kill his employers," he was saying

         7   that in the context of being so frustrated because they had

         8   him working such long days -- I believe, it was

         9   ten-hour days -- and he wasn't able to pray like he is

        10   supposed to be doing, um, I believe, three times during --

        11   or five times during the day.

01:10   12               Yeah, he just corrected me, Your Honor.         Thank

        13   you.

01:10   14               It was -- it was frustrating to him.         In this

        15   conversation of when he said this, he was driving home from

        16   work completely frustrated.

01:10   17               Everybody in this room can probably admit to

        18   saying something in gest or out of frustration that they

        19   didn't necessarily intend to act upon.         You're just saying

        20   things in frustration.

01:11   21               In regards to the "hurting the police officers,"

        22   Your Honor, that was -- that was said in the context of,

        23   like, a defensive context in case marshal law was imposed.

        24   There were people within the last year who sincerely thought

        25   marshal law was going to be declared because of what was


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 69 of 99 Page ID #:636
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              58


         1   going on with the Presidential election, the, um, pandemic,

         2   this -- this isn't -- this wasn't uncommon.

01:11    3               He never wanted -- and said -- he never was gonna

         4   hunt down a cop and hurt the cop for the sake of hurting a

         5   cop.   That's not in the evidence, Your Honor.

01:11    6               And then some term in regards to blowing up an Air

         7   Force Base.     That was a statement that somebody else in the

         8   group -- who I believe was a government operative -- making

         9   that statement.     My client didn't take it seriously, and

        10   then ended -- ended up making a joke about it, saying, "No

        11   need to blow them up.      Just yank the nerds off their

        12   computers and they'll die of anxiety."

01:12   13               It was clearly not taken seriously by my client.

        14   And it's just hard because you can't see the tone or the

        15   intent in any text message.       And I'm sure the Court would

        16   agree -- or everybody would agree with that.          And, in this

        17   case, things are being taken out of context, Your Honor.

01:12   18               I believe that the conditions that Judge Scott set

        19   are completely restrictive.       They're probably the most

        20   restrictive I've ever personally seen on a case.           And

        21   especially in light of -- there was another individual who's

        22   charged with the riots at the capital.         We all saw the

        23   footage of that.      And he came through this Court.       His name

        24   was Christian Secor.      And he was in front of Judge Early for

        25   a detention hearing.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 70 of 99 Page ID #:637
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             59


01:13    1               Judge Early detained him.       He got sent to

         2   Washington, DC.     And the defense attorney there successfully

         3   got him out on bond, on a $200,000 appearance bond, but he's

         4   on 24-hour lockdown at his home.

01:13    5               Your Honor, this is a person that was actually

         6   seen in the Capitol building.        He's charged with civil

         7   disorder, all of those difference charges that the people

         8   that are involved in this case in DC are being charged with.

         9   And this person resides in Costa Mesa.

01:13   10               Um, the restrictions that Judge Scott put on my

        11   client were an ankle monitor.        He -- you know, house arrest.

        12   He can't leave his house, except for certain reasons --

        13   obviously, to come to my office because there's a protective

        14   order.    And I have yet to be able to show him any discovery.

        15   And now the discovery in this case is climbing to 7,000

        16   pages, with numerous recordings and translations that are

        17   gonna need to be reviewed.

01:14   18               Your Honor, I don't think the government is -- has

        19   established that, if my client gets out, he's just gonna go

        20   off and start killing people.        I don't think it's there for

        21   the reasons and the specifics and the evidence I actually

        22   pointed out -- not referencing the search warrant.            The

        23   conditions would guarantee that he comes to court, behaves

        24   while he's out on bond, in his parents home -- that they are

        25   willing to put up for -- a $3,000 secured bond.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 71 of 99 Page ID #:638
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             60


01:14    1               THE CLERK:    Not 3,000.

01:14    2               MS. KENNEY:    300,000.

01:14    3               -- 300,000 secured bond, and be on ankle

         4   monitoring, not have access to the Internet.

01:15    5               It's the most restrictive, Your Honor.         He needs

         6   to be able to help me prepare his defense.          And with the

         7   current state of things, with the Santa Ana Jail and not

         8   being actually able to go through things -- I can't sit at a

         9   table with him -- um, I just don't think that he's a danger

        10   to the community, especially in light of him being in

        11   custody since May of last year.

01:15   12               He's completely distanced himself from the Islam

        13   religion, and his family's been completely supportive,

        14   Your Honor.

01:15   15               And in terms of the, you know, Bail Reform Act, I

        16   think that's what -- what is just and fair in this case.

01:15   17               THE COURT:    I want to thank both of you.        It's

        18   been quite a journey.      And I especially want to thank each

        19   of you for your courtesy concerning some of the questions

        20   that the Court asked on the last occasion.

01:16   21               Some of the delay's been caused -- so, the

        22   transcripts were obtained at Ms. Kenney's request -- some of

        23   the delays have been caused because the Court asked

        24   questions concerning his military background.

        25


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 72 of 99 Page ID #:639
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             61


01:16    1                             COURT'S FINDINGS

01:16    2               THE COURT:    Let me begin with this for this record

         3   by stating that HTS is Tahrir al-Sham.         "Hamas," of course,

         4   you may be much more familiar with.         But like the al-Nusra

         5   front and others that operate in Syria and along the Iraqi

         6   border.    The designations can sometimes morph from "ISIS" to

         7   "ISIL."    And the designations, on many occasions by the

         8   United States is kept track of, of different groups involved

         9   in the Syria-Iraq area.

01:16   10               The beginning of this Court's journey is what

        11   appears to be the willingness to travel to Syria, without

        12   this Court seeing the implementation of that.           There is

        13   discussion about going in the future, two or three years in

        14   the future; and, therefore, Counsel on behalf of the

        15   government, I'd previously ruled against you in terms of the

        16   defendant being a flight danger.

01:17   17               The activity in terms of flight, although he

        18   possessed a passport, didn't lead to a situation where he

        19   purchased a ticket, was taking a war bride, had those

        20   connections with specificity overseas, such that he would

        21   fly into Istanbul, work himself south to Izmir, cross the

        22   60-mile border that was so open for so many years along the

        23   Iraq-Turkish border that the UN couldn't control.           I didn't

        24   see any of that kind of that past indicia.

01:18   25               I have quite a different finding, though, because


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 73 of 99 Page ID #:640
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             62


         1   I believe that, not only do you represent a danger,

         2   Mr. Fong, but an extraordinary danger.         I'm going to set my

         3   record very carefully in this matter.

01:18    4               First of all, you should be extremely proud of

         5   your service in the United States Marine Corps.           But, as

         6   such, you represent that unique American who may've entered

         7   under patriotic desire on behalf of our country.           But any

         8   Marine is extraordinarily well-trained in combat.           If you

         9   recall your heritage, it's that you're an infantry person

        10   first, no matter what MOS is designated for you.

01:19   11               You can be a cook and, unlike any other branch of

        12   the service, you're still called upon to defend that

        13   perimeter as a rifleman, so there's no specialization.            And

        14   therefore, you're an excellent marksman.          You're trained in

        15   bomb techniques.      You're trained in putting together an IED

        16   or a bomb.    You represent that unique ability, quite

        17   frankly, to turn that corner, and rightfully so, on behalf

        18   of the country when it's called upon, from that of an

        19   ordinary system [sic], into a person of extreme violence.

        20   You're to be commended for your service.          By the same token,

        21   you represent an extraordinary combination of combat skills

        22   that the average American exercising their First Amendment

        23   rights don't have.

01:20   24               The second thing is this redundancy and whether

        25   there is an anomaly or not.       I don't believe it is.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 74 of 99 Page ID #:641
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             63


01:20    1               On February 6th, you enter into an Instagram

         2   social media group, chat room, Baqiyah, a number of members.

         3   I'm not too concerned about your language skills and commend

         4   you on being able to speak Russian.         But pursuant to this,

         5   there've been a number of meetings that have taken place.

01:20    6               I'm extraordinarily concerned when I hear what I

         7   call martyrdom, jihad.       I'm extraordinarily concerned when I

         8   have statements that you're willing to die as a martyr in

         9   Syria, regardless of what the group, whether it's al-Nusra,

        10   ISIL, ISIS, HTS.      And while these statements are being made,

        11   and although you say you're against killing innocent

        12   individuals, you well-understood both "AK," [sic] which is

        13   al-Qaeda, and ISIS are terrorist organizations dedicated to

        14   killing.

01:21   15               On February 17th, 2020, during the ^Signal

        16   application and messaging, you agreed with UCI Number 1 that

        17   there was much haram and fitna in America and Arab

        18   countries.

01:21   19               Disloyal statements can be made, and you can

        20   represent your First Amendment rights.         But on April 15th,

        21   during the conversation, you stated, quote:

01:21   22                 "Dying as a martyr sounds way better

        23               than marrying in the West in general and

        24               that My afterlife is worth way more than

        25               any earthly marriage."


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 75 of 99 Page ID #:642
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              64


01:22    1               -- the beginning of a journey that this Court

         2   believes makes you extraordinarily dangerous.           And,

01:22    3                 "I pray to Allah every night that I

         4               become a shaheed instead of die

         5               peacefully."

01:22    6               And we both know what "shaheed" is.         And we both

         7   understand it very well, don't we?

01:22    8               You go on, on March 6th of 2020, to state and

         9   understand that al-Awlaki was a terrorist.          And we both know

        10   who al-Awlaki is, and we know he operates at the highest

        11   echelons, along with al-Baghdadi and the rest, at the very

        12   top of this pyramid structure.        And we understand his

        13   teachings.    And it's violent extremism, and death.           And

        14   there's no other explanation for it.

01:22   15               You go on to state that you must make jihad.             And

        16   we know that that's war.       You go on to state, on March 3rd,

        17   that with mujahideen Amerikeoon, the group chat, that you're

        18   going to send financial donations to Malhama Tactical.               And

        19   we both understand, but for my record, instead of belaboring

        20   this, page 15, Footnote 13, holy warriors.

01:23   21               MS. KENNEY:    Your Honor, is the transcript --

01:23   22               THE COURT:    Thank you, Counsel.      I did not

        23   interrupt you.     You will not interrupt me during my

        24   presentation.     Then you can come back and ask questions.           I

        25   want that same politeness.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 76 of 99 Page ID #:643
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              65


01:23    1               Thank you.    I will make my record now, Counsel.

         2   And,

01:23    3                 "I'd be down to put it all on the line

         4               to go help them train, but we shall

         5               see."

01:24    6               Now, you talk about joining the Soldiers of the

         7   Caucasus.    And depending upon which part, the Soldiers of

         8   the Caucasus we know are primarily Muslim, Tajik.

01:24    9               THE DEFENDANT:     Yes, Your Honor.

01:24   10               THE COURT:    You don't have to answer my question.

        11   I'm just telling you now.       And they operate up in The

        12   Northern Alliance, along the border.         So this isn't some

        13   Christian group.      This is connected again to jaheed [sic].

01:24   14               And on March 8, 2020, you sent the mujahideen

        15   Amerikeoon, via the Signal application, the image and book

        16   of mujahideen fighters, describing it as a compendium and

        17   examples of attacks that take place and each commander's

        18   reasoning and philosophy.

01:24   19               Now, that might seem a very innocent signal to

        20   most people who aren't versed in this area.          But those

        21   tactics are jihad.      That is how to wage war on both the

        22   Russians and Americans, who are the outside enemy to

        23   al-Qaeda and ISIS, not the inner force, the outside force

        24   that al-Awlaki and al-Bagdadi swung from the initial

        25   al-Qaeda, to looking to outside, the foreign enemy, the


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 77 of 99 Page ID #:644
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             66


         1   United States -- and the Russians before that.

01:25    2               And on March 24th, during the chat, you stated:

01:25    3                 "To be honest, if I were to join any

         4               group in Syria, my choice would be the

         5               Soldiers of the Caucuses.       They are pure

         6               and lawfully fighting for Islam."

01:25    7               And you are further stated:

01:25    8                 "Only HTS, Malhama, and the Soldiers

         9               of the Caucasus are on the right path

        10               because they fight against kafir."

01:26   11               I don't want you to speak to me.        But you and I

        12   know what "kafir" is.

01:26   13               And you planned to leave the military, which

        14   you're entitled to do -- because the U.S. Army are

        15   terrorists, and so are the Marines.

01:26   16               On April 17th, you go on to send a voice

        17   message -- once again, through the Signal application --

        18   stating you tried to find the Kavas [sic] group, but were

        19   unable to look because you believed it had been designated

        20   by the United States as a terrorist group.

01:26   21               So now I know that you're searching.         You aren't

        22   confined to just ATS [sic].       You're looking across the

        23   spectrum of terrorist groups for affiliation.

01:26   24               You have every right, if you believe, on page 18,

        25   as an American, to distrust the U.S. government.           But you go


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 78 of 99 Page ID #:645
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             67


         1   on, on April 19th, to state:

01:26    2                 "The mujahideen in America if I get to

         3               Dar ul-Harb first, we will be your guys.

         4               We'll probably try getting in with

         5               Khorasan and working more with Ajnad,

         6               though they're both small and really

         7               determined groups."

01:27    8               Take a look at those groups.       They're

         9   extraordinarily violent.       Offshoots sometimes of ISIS and

        10   al-Qaeda are the most violent.

01:27   11               So, once again, searching.

01:27   12               On April 21st, you go on to say that you thought

        13   the LK [sic] "conducted the 9/11 attacks against the

        14   United States were loyal to" AK [sic].         And you state that,

        15   "It's a stupid idea to die for HTS."

01:27   16               It doesn't appear that you're down for martyrdom;

        17   but your certainly down for training, which I'll get to in

        18   just a moment.

01:28   19               You go on to say that when you were a kafir, you

        20   wanted to travel to kill ISIS and other extremist groups.

        21   And then you go on to state you're not opposed to killing

        22   them, "They are the dogs of the west," and stated that

        23   "ISIS," Syr- -- "Iranians, Syrians, Russians are all there

        24   for control," in reference to Syria.

01:28   25               But on April 25th, during this meeting that, uh,


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 79 of 99 Page ID #:646
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                               68


         1   Malhama Tactical was recruiting for you to be an instructor.

         2   You state that you wanted to make and test a thermite bomb

         3   in the desert.

01:28    4               Now, I'm moving from speech, which could be

         5   construed or misconstrued as a First Amendment right, to

         6   action.

01:28    7               And on May 3rd there's a conversation.         But

         8   May 5th caught the Court's eye, on page 20,

         9   subparagraph (q).      You tell a UCI that Muslim brothers told

        10   you that it was a bad idea to travel to Syria.

01:29   11               Now, for a while, I thought that I would possibly

        12   find that you were, in fact, a travel risk.          But one of the

        13   things I went back through in the record, with these

        14   hundreds and hundreds of pages -- I was looking for

        15   something to validate that.       I didn't find that.      If I

        16   would've found that, I would've made a different ruling on

        17   flight.

01:29   18               But you go on to say that you and the

        19   UCI-E-1 [sic] needed to move to a state where they can

        20   practice with weapons every weekend, and that you were bored

        21   and wanted to kill people, like Person Number 1.

01:29   22               You go on to state that "HTS fighter" had asked

        23   you to teach them to make bombs because the Turks already

        24   killed their bomb-maker.

01:30   25               Now, why is that relevant to the Court?


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 80 of 99 Page ID #:647
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             69


01:30    1               First of all, now I've moved from speech, to your

         2   capability from your combat training in the Marine Corps --

         3   whether you saw combat or not -- to now discuss bomb-making

         4   on more than one occasion and your desire to use those, not

         5   only as an instructor but to make them.

01:30    6               In and of itself, that would lead to the Court's

         7   decision and finding that you're extraordinarily dangerous.

01:30    8               Your May 18th Signal application then goes on by

         9   posting to Hamas, the al-Qassam brigade -- let me repeat

        10   that:    The al-Qassam brigade -- which is a military wing of

        11   Hamas; this isn't even the fund-raising group -- that you're

        12   going to, uh, "find out more about crypto currency because

        13   it's the safest way to send money to help our brothers

        14   overseas."

01:31   15               And whether it's this country or another country,

        16   it's hard to find the peacefulness in your actions, when you

        17   state:

01:31   18                 "It's very difficult to fight there

        19               because Israeli scum are in power and

        20               Israeli's weaponry are -- structured are

        21               very difficult."     (As read.)

01:31   22               So, from this Court's perspective, I don't just

        23   have a domestic view, whether you're killing Russians or

        24   innocent Syrians or soldiers of any country, you represent

        25   an extraordinary threat.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 81 of 99 Page ID #:648
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             70


01:31    1               On March 17th you then start sending information

         2   about chemical weapons and improvised explosives to

         3   mujahideen Amerikeoon.

01:31    4               And this goes on in statements, that:

01:32    5                 "Various chemicals, when combined,

         6               could cause breathing issues and

         7               chest" --

01:32    8               And you know, in the Marine Corps, you've gone

         9   through that training.       They actually put you in a trailer

        10   and expose you to chemical weapons.

01:32   11               By the way, you also know how to use them, if

        12   you've got basic Marine Corps training.

01:32   13               And you go on to state that -- the materials

        14   stated that:

01:32   15                 "Various chemicals, when combined,

        16               could cause breathing issues and chest

        17               pain."

01:32   18               You certainly know that from the Marine Corps.

01:32   19               And, "contained recipes for making improvised

        20   explosive devises."

01:32   21               Quote:

01:32   22                 "Please don't send yourself to Allah

        23               so soon from a dumb mistake,"

01:32   24               -- meaning:    Don't blow yourself up.       From my

        25   impression:     Go kill others.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 82 of 99 Page ID #:649
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             71


01:32    1               Goes on.    You "posted military tactical

         2   instructions for entering a building to minimize losses

         3   and," quote:

01:33    4                 "Take it.    Save it.    Study it."

01:33    5               And you subsequently, in that group chat with

         6   members of mujahideen, you state, quote:

01:33    7                 "The ideal combat environment would be

         8               forest and mountain, however, but we

         9               don't always get to pick our battles."

01:33   10               There's a tactical environment.        To the average

        11   civilian, means nothing.       To anybody with a military

        12   background -- understand it very well.

01:33   13               On April 1st, 2020, you posted to mujahideen in

        14   America, once again, regarding the making of chemical

        15   weapons and improvised explosive devises, and this included

        16   instructions on "how to make mortar scrap mines, nail

        17   grenades" --

01:33   18               Unfortunately, the Court understands that very,

        19   very well.

01:34   20               "-- sodium chlorate and sugar or aluminum

        21   explosives" --

01:34   22               Now, this isn't some farfetched recipe.         This is

        23   right down the line with military training.          This isn't

        24   fiction.    This isn't a delusional person.

01:34   25                 "Fertilizer explosives, nitric acid,


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 83 of 99 Page ID #:650
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             72


         1               improvised black power, potassium

         2               nitrate, plastics explosive filler,

         3               chemical fire bottles, sodium chlorate,

         4               recoilless launcher, grenade launcher,

         5               pipe hand grenades."

01:34    6               Somebody in the military -- or not in the

         7   military, might think this is fiction.         But for anybody in

         8   the military, you've got the rare combination of knowledge

         9   and capability.

01:34   10                 "It stays in this chat with ours like

        11               a library so that if you ever need it

        12               [sic], you know where to look." (As

        13               read.)

01:35   14               And then you go on with more training on page 25.

        15   And this is the ambush of the Russians that proceeded the

        16   United States.     Lots of film out there -- that the U.S.

        17   uses, by the way -- both countries went through a

        18   significant and interesting journey.

01:35   19               And this is "offered" by a former Afghan officer.

        20   And that's the mujahideen tactics at the time in attacking

        21   and killing Soviet soldiers before these same tactics were

        22   used on Americans.

01:35   23               You not only knew that, you express this interest

        24   in engaging in violence.       So it's not just your capability.

        25   You send a private message that you had built a firearm and


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 84 of 99 Page ID #:651
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             73


         1   advised to be careful purchasing certain firearms in

         2   California.

01:35    3               So internally, when I'm pouring through the

         4   weekend of documents, and took the time today to reread a

         5   number of other documents on the bench, I found out that

         6   that's not only true, that what we have, in a sense, is a

         7   non-serialized weapon in your possession.          So internally,

         8   what you're saying isn't fiction or delusional, it's

         9   matching what the police later find at your residence.

01:36   10               And you stated:

01:36   11                 "We needed [sic] a civil war.        I think

        12               most Americans are scumbags or cunts,

        13               and this is exclusively [sic] to only

        14               men."   (As read.)

01:36   15               And on February 13th:

01:36   16                 "I have money saved up for equipment I

        17               need because I planned on dying here

        18               violently, initially.      Still not opposed

        19               to it."

01:36   20               You either changed yourself in not willing to die

        21   and just be a trainer or now you're down for the cause.

        22   Now, you're seeking martyrdom.

01:37   23               In the interview, you initially lied to the FBI.

        24   You had to be confronted.       But I stopped the last proceeding

        25   to inquire about the capability that you possessed.            I was


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 85 of 99 Page ID #:652
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                              74


         1   curious because I didn't have a clear picture from the

         2   warrant.    I had a picture and I had a description, but I

         3   wanted to verify that not only did you have that AR-15, but

         4   you had it, what I call, "banana clipped."          And in the

         5   Marine Corps we know what that is:         Two magazines taped

         6   back-to-back so, in combat, you can shove the first

         7   "20 round" in, flip that magazine, flip it upside down, and

         8   we're ready to go with 20 more rounds.

01:37    9               Civilian world, they don't have an idea what I'm

        10   saying, but in the Marine Corps, understand it very well.

01:38   11               And you stored this right next to your bed with

        12   those -- and I said "20" -- I mean, 30-round magazines.               And

        13   then you say and tell Fong [sic] that you "would not

        14   hesitate to shoot a police officer or anyone that was coming

        15   to get you."     And the capability is right beside your bed.

01:38   16               And you'd "kill a police officer on the spot" if

        17   you see "the police officer just doing their job."

01:38   18               I understand that the government wants me to make

        19   a double finding that you're a flight risk, but I also took

        20   into account that any statements about leaving the country

        21   were two and three years in advance; and that was, that you

        22   might go to the Middle East -- it was equivocal -- in two to

        23   three years.     You've got family ties here.       I believe that

        24   all of your activities are either military bases here or

        25   actions here within this country.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 86 of 99 Page ID #:653
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             75


01:39    1               I find you an extraordinary risk beyond clear and

         2   convincing, in fact, beyond a reasonable doubt, and that

         3   there are no combinations at this time or conditions that

         4   would reasonably address the danger you present.

01:39    5               That's a final determination.

01:39    6               Now, Counsel, let me talk to you about a trial

         7   date.

01:39    8               A bail hearing is just that.       That holds a person

         9   for a period of time, which means that your counsel is

        10   concerned about access.       I have no problem with that.       That

        11   access will provide -- be provided right next door for your

        12   Counsel, Ms. Kenney.      So if she wants access, she can have

        13   it.

01:40   14               I'm tired of this COVID, "We can't get to our" --

        15   she has a constitutional right to consult with you, and the

        16   Court will make certain that that occurs for both of you.

        17   Did that with the Aryan Brotherhood, and we had lengthy

        18   meetings next door.      And that would be a private

        19   conversation at any time.

01:40   20               So, Ms. Kenney, that's open to you.

01:40   21               My question to both of you is, Are we going to

        22   trial on the 25th?      If so, I'm calling for a jury.        If we're

        23   not, then tell me now, and I will not call for a jury.            But

        24   you two -- and this is an order -- get up and go talk to

        25   each other quietly about what your needs are in light of my


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 87 of 99 Page ID #:654
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             76


         1   ruling.    Because the Court's ready on the 25th.         That's an

         2   order.    Stand up and go have a conversation.        That's an

         3   order.

01:40    4               Otherwise, I'm calling for a jury.        But if I do,

         5   we're going to trial on the 25th.

01:40    6         (Government and defense counsel confer.)

01:41    7               THE COURT:    And defendant is ordered detained

         8   pending trial.     No bail.

01:41    9               Once we set this date, Counsel, it's the "dead or

        10   dying" rule.     That's the date we go on, so be careful.

01:41   11               MR. TAKLA:    Your Honor --

01:41   12               THE COURT:    No.   Listen to me carefully:       I don't

        13   care what date you both set to accommodate you.           I don't

        14   care if it's the 25th of May or at a later time.           But once I

        15   set that date, be very careful with that date because I

        16   won't be moving it.      You won't be able to make a good-enough

        17   record 'cause I'm going to provide all the access Counsel

        18   needs.

01:42   19               Have that conversation.

01:42   20               MS. KENNEY:    That's what I'm confused --

01:42   21               THE COURT:    Counsel, have that conversation now

        22   and come up with a date, or I will hold it on the 25th.

01:42   23         (Government and defense counsel further confer.)

01:44   24               MR. TAKLA:    Your Honor, I think we've decided on

        25   September 21.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 88 of 99 Page ID #:655
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                               77


01:44    1               THE COURT:    September 21st.     Ms. Kenney, does that

         2   meet with your consent?

01:44    3               MS. KENNEY:    It does.    But I just wanna put on the

         4   record regarding the access to counsel --

01:44    5               THE COURT:    Just a moment.

01:44    6               MS. KENNEY:    Can I at least --

01:44    7               THE COURT:    Watch out.    You're in my court.       Now,

         8   I'm going to interrupt you 'cause you interrupted me one

         9   time.    So I'm just kidding ya.

01:44   10               I will provide you unlimited access.         I will

        11   provide you that access next door so you don't have any

        12   problem with the jail, if you don't have access.

01:44   13               MS. KENNEY:    When you say "next door," I don't

        14   know what you're --

01:44   15               THE COURT:    The courtroom right next door so you

        16   have privacy.

01:44   17               MS. KENNEY:    Okay.    So --

01:44   18               THE COURT:    I'll bring you to court.

01:44   19               MS. KENNEY:    So the courtroom next door where I

        20   can like set up my computer and sit with my client?

01:44   21               THE COURT:    Absolutely.

01:44   22               MS. KENNEY:    And that -- that would be just like

        23   during the Court hours?

01:44   24               THE COURT:    Yes.

01:45   25               MS. KENNEY:    All right.     And how would I schedule


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 89 of 99 Page ID #:656
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             78


         1   that?

01:45    2               THE COURT:    Just call Kelly and tell us that you

         3   need your client brought over.

01:45    4               MS. KENNEY:    And my --

01:45    5               THE COURT:    And you -- remember when you said you

         6   were a young lawyer, way back when -- you know, just a

         7   few days ago.     I'm just kidding you.      We spent seven

         8   consecutive weekends on the Aryan Brotherhood case, catching

         9   up with 50,000 documents that the FBI just discovered.

01:45   10               MS. KENNEY:    So is there access on the weekends,

        11   if it's needed?

01:45   12               THE COURT:    If I need to.     If I can open up the

        13   court.

01:45   14               Now -- now I'm hesitant right now on the weekends

        15   'cause I don't want that additional time.          We should be able

        16   to do this during court hours.

01:45   17               MS. KENNEY:    And would that include my paralegal

        18   being able to meet with my client too to review things?

01:45   19               THE COURT:    I'm not certain about that.       Let me

        20   discuss that with you because I would want to talk with the

        21   marshal's first about that.       But I think so.     I think you

        22   need that kind of effort and aid.         But this isn't for your

        23   convenience.

01:45   24         (Court and court clerk confer.)

01:45   25               THE COURT:    Oh, I'm not here September 21st.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 90 of 99 Page ID #:657
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             79


01:46    1               I'm overseas September 21.       Pick another day.

01:46    2               Thank you, Kelly.

01:46    3               MS. KENNEY:    When are you back, Your Honor?

01:46    4               THE COURT:    Not on the record, Counsel.       Just pick

         5   another day.

01:46    6               MS. KENNEY:    October 5th?

01:46    7               THE COURT:    Kelly?

01:46    8               THE CLERK:    That's fine.

01:46    9               THE COURT:    We can.    But be careful with that date

        10   only because, if I'm coming back from someplace in the

        11   world, you might be requesting a jury questionnaire -- I

        12   don't know -- at that time, which I might accede to because

        13   of the inflammatory nature of the charges with some jurors.

01:46   14               I'm going to accommodate that on a murder case we

        15   have coming up with Mr. Weichert and Mr. Wilke, for

        16   instance.    And if you want that, then I don't have that week

        17   before to sort that out with you.         And so if you're

        18   requesting that, I need a period of time where I can go

        19   through those questionnaires, along with you and counsel and

        20   take out those jurors for cause.        So October 5th's fine.

01:47   21               I'm just saying, if -- if you wanted a

        22   questionnaire, I might be amenable to that; and if I was,

        23   then we'd want time to work with the government -- just like

        24   we would on a death penalty case.         Like the AB or the

        25   Mexican Mafia cases, we went through those.          And, actually,


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 91 of 99 Page ID #:658
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             80


         1   we got a jury in one day.       But we spent a lot of time on

         2   those questionnaires.      You knew who they were.

01:47    3               So to get a fair jury, you want to get rid of

         4   people who, for instance, have hypothetically heard about

         5   the Aryan Brotherhood and the racist undertones or the

         6   Mexican Mafia.     So we got rid of those blatant, you know,

         7   "for cause" right away.       It took about 300 jurors that we

         8   summoned, down to about 140.        Okay?

01:47    9               So October 5th's fine.      But then I'm not going to

        10   work with you on a questionnaire.

01:48   11               You got time for a story?       See, I'm old now.     I

        12   get to tell stories.

01:48   13               MR. TAKLA:    Of course, Your Honor.

01:48   14               THE COURT:    One of my trial judges over in

        15   depart -- when I was over in Department 5, supervising those

        16   courts -- that you appeared in for all those years -- got up

        17   on a death penalty case and he or she, so I don't designate

        18   who, decided they were going to be Mr. or Ms. Efficient.

        19   They were going to show all the judges down in the judge's

        20   room how quickly they do things.

01:48   21               MS. KENNEY:    You won't give the name?

01:48   22               THE COURT:    How quickly they could select a jury.

01:48   23               MS. KENNEY:    You won't give the name?

01:48   24               THE COURT:    I won't give the name.      No.

01:48   25               And, um, so all the judges gathered.         And normally


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 92 of 99 Page ID #:659
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             81


         1   we will go through a Witt-Witherspoon on a death penalty

         2   case, and minimally one at a time, but, even if you wanted

         3   to take a chance, five, because if somebody said something

         4   in the audience with four jurors waiting and there was bias,

         5   you could get rid of all of five.

01:48    6               Judge X decided to do about a hundred up in

         7   Department 45 at the time -- or 44 or 40 -- I won't tell you

         8   which department, the big one up there.          And they asked a

         9   juror the following:

01:49   10               "Could you be fair?"

01:49   11               And the juror said, "I don't think so."

01:49   12               And the judge said, "Why?"

01:49   13               And the response was:      "Because anybody who

        14   committed this act should be executed 'cause my sister was

        15   raped and murdered."

01:49   16               Now, you go down and try to perfect a record of

        17   fairness for the District Court -- I mean, the Circuit over

        18   here.    How do you clean that up?

01:49   19               A hundred jurors needed to be sent home.          You see

        20   what I mean?     That's why those questionnaires can be

        21   extraordinarily invaluable.       Because here you may have some

        22   things that both of you are very concerned about in terms of

        23   fairness.    And a jury questionnaire hopefully will start by

        24   sorting those out.

01:49   25               I'm even open to an individual Hovey or


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 93 of 99 Page ID #:660
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             82


         1   Witherspoon type of questioning.        We can do about 20 to 30 a

         2   day, quite frankly.      Four or five days might be well-taken

         3   to get a fair jury in this period of time.          That's the only

         4   reason I was concerned about October 5th.

01:50    5               By the same token, I'm ready to go on May 25th, if

         6   you want.    That's open to me.

01:50    7               So October?

01:50    8               MS. KENNEY:    Yes, Your Honor.      'Cause I've not --

         9   I do not have access right now.

01:50   10               THE COURT:    Okay.

01:50   11               October and -- time out.       Yes, you do.    You want

        12   to go on the 25th, I'm ready to go.

01:50   13               Now, hold on.     I can order the marshals to bring

        14   him over tomorrow.      And they are exuberant --

01:50   15               (To U.S. Marshals:) Aren't you?

01:50   16               -- enthused to bring him over.

01:50   17               Look at how enthused they are.

01:50   18               MS. KENNEY:    I would be ineffective if I had to go

        19   to trial on the date currently set.

01:50   20               THE COURT:    Time out.    I'm not forcing you into

        21   any trial date.     I'm just not letting you set a record that

        22   you can't get access.      Because you can in my court.

01:50   23               MS. KENNEY:    Okay.

01:50   24               THE COURT:    You can get access as early as

        25   tomorrow.


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 94 of 99 Page ID #:661
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             83


01:51    1               MS. KENNEY:    Okay.

01:51    2               THE COURT:    That's your choice going to the 5th.

         3   But I promise you -- just ask Cori Ferrentino ask Kate --

         4   they sat here on weekends.

01:51    5               Now, I don't have to do that 'cause I think I can

         6   get you in on regular hours.        Access is never gonna be a

         7   problem in my court.      You have the right and I -- I think

         8   the paralegal will work out.        I just wanna talk to you folks

         9   about how to set that up with the marshal's office.            Okay?

01:51   10               MS. KENNEY:    Okay.

01:51   11               THE COURT:    Okay.

01:51   12               So what date do you want?

01:51   13               MR. TAKLA:    October 12th, Your Honor?

01:51   14               THE CLERK:    Hold on.

01:51   15               MS. KENNEY:    Oh, not the 5th?

01:51   16               THE COURT:    No.   October 5th?

01:51   17               MS. KENNEY:    I thought it was October 5th.

01:51   18               THE COURT:    I'm just not going to work with you on

        19   a jury questionnaire the week before.         I'm not here.

01:51   20               MR. TAKLA:    That's why I proposed the 12th,

        21   Your Honor.     But I'll go with what --

01:51   22               THE COURT:    Okay.

01:51   23               Matter's set for October 5th.

01:52   24               THE CLERK:    Status conference?

01:52   25               THE COURT:    I'm not going to have a status


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 95 of 99 Page ID #:662
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             84


         1   conference.

01:52    2               THE CLERK:    No?

01:52    3               THE COURT:    I don't need a status conference.          No.

         4   They're going to trial on that date.         Set this matter on

         5   October 5th for trial.       I don't need a status conference

         6   with you.    If there's a resolution, inform the Court.          But

         7   we don't need to visit again.        That's the date.

01:52    8               Now, I would order a written Waiver of Excludable

         9   Time to protect the record.

01:52   10               MR. TAKLA:    We can draft that, Your Honor.

01:52   11               THE COURT:    And I wish you the best.

01:52   12               MR. TAKLA:    Thank you, Your Honor.

01:52   13               THE COURT:    We're in recess.

01:52   14               But I'm going to sit here for the next matter.

01:52   15               (Proceedings adjourned at 1:52 p.m.)

01:52   16                                    -oOo-

01:52   17

        18

        19

        20

        21

        22

        23

        24

        25


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
        Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 96 of 99 Page ID #:663
                        8:20-CR-00146-DOC-1 - 4/2/2021 - Item Number 1
                                                                             85


01:52    1                                    -oOo-

01:52    2

01:52    3                                CERTIFICATE

01:52    4

01:52    5               I hereby certify that pursuant to Section 753,

         6   Title 28, United States Code, the foregoing is a true and

         7   correct transcript of the stenographically reported

         8   proceedings held telephone in the above-entitled matter and

         9   that the transcript page format is in conformance with the

        10   regulations of the Judicial Conference of the United States.

01:52   11

01:52   12   Date:    April 21, 2021

01:52   13

01:52   14
01:52                                   /s/ Debbie Gale
01:52   15                             _________________________________
01:52                                  DEBBIE GALE, U.S. COURT REPORTER
01:52   16                             CSR NO. 9472, RPR, CCRR

01:52   17

01:52   18

01:52   19

        20

        21

        22

        23

        24

        25


                      Certified for Law Office of Edward M. Robinson
                             Debbie Gale, CSR 9472, RPR, CCRR
                              Federal Official Court Reporter
Case 8:20-cr-00146-DOC Document 77 Filed 07/25/21 Page 97 of 99 Page ID #:664




                             EXHIBIT B
         Case: 21-50089, 07/21/2021,
Case 8:20-cr-00146-DOC   Document 77 ID: Filed
                                         12178944,   DktEntry:
                                               07/25/21  Page13,  Page
                                                               98 of 99 1Page
                                                                          of 2 ID #:665




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    21-50089

                 Plaintiff-Appellee,             D.C. No.
                                                 8:20-cr-00146-DOC-1
  v.                                             Central District of California,
                                                 Santa Ana
JASON FONG, AKA asian_ghazi,
                                                 ORDER
                 Defendant-Appellant.

Before: PAEZ, BERZON, and FORREST, Circuit Judges.

       This is an appeal from the district court’s pre-trial detention order. We have

jurisdiction pursuant to 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291. We have

reviewed the district court’s statement of reasons and the parties’ supplemental

briefing filed pursuant to our June 3, 2021 order. We reverse and remand.

       We previously remanded this case to allow the district court to explain why

conditions of release – such as those imposed by the magistrate judge – would be

inadequate to reasonably address the danger posed by appellant. On remand,

however, the district court simply reiterated its earlier findings regarding the

danger appellant posed to the community and concluded that this danger

“transcends the magistrate’s restrictions.” This was inadequate. See United States

v. Wheeler, 795 F.2d 893, 841 (9th Cir. 1986) (order) (“[A] district court’s reasons

for its [detention] decision must be adequately explained; conclusory statements

KWH/MOATT
         Case: 21-50089, 07/21/2021,
Case 8:20-cr-00146-DOC   Document 77 ID: Filed
                                         12178944,   DktEntry:
                                               07/25/21  Page13,  Page
                                                               99 of 99 2Page
                                                                          of 2 ID #:666




are insufficient.”). The district court did not discuss the specific conditions of

release imposed by the magistrate judge let alone explain why they were

inadequate. Accordingly, we reverse the district court’s April 2, 2021, detention

order. On remand, the district court shall place appellant on pre-trial release

subject to the conditions imposed by the magistrate judge in her February 26, 2021

order.

         Nothing in this order shall be construed as preventing the district court from

addressing any violation of pre-trial release.

         The mandate shall issue forthwith. See Fed. R. App. P. 41(b).

         REVERSED and REMANDED.




KWH/MOATT                                   2                                     21-50089
